 

Exhibit 10.1

 

Teligent, Inc.

 

(Company)

 

Wilmington Trust, National Association

 

(Trustee)

 

4.75% Convertible Senior Notes due 2023

 

INDENTURE

 

 Dated as of May 1, 2018

 

 

 



 

Article 1         DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1    
  Section 1.01. Definitions and References 1       Article 2         THE NOTES
11       Section 2.01. Title and Terms; Payments 11       Section 2.02. Ranking
11       Section 2.03. Denominations 12       Section 2.04. Execution,
Authentication, Delivery and Dating 12       Section 2.05. Temporary Notes 12  
    Section 2.06. Registration; Registration of Transfer and Exchange 12      
Section 2.07. Mutilated, Destroyed, Lost and Stolen Notes 13       Section 2.08.
Persons Deemed Owners 14       Section 2.09. Transfer and Exchange 14      
Section 2.10. Purchase of Notes; Cancellation 16       Section 2.11. CUSIP
Numbers 17       Section 2.12. Payment and Computation of Interest 17      
Article 3         REPURCHASE AT THE OPTION OF THE HOLDERS 17       Section 3.01.
Purchase at Option of Holders upon a Fundamental Change 17       Section 3.02.
Fundamental Change Company Notice 18       Section 3.03. Repurchase Procedures
19       Section 3.04. Effect of Fundamental Change Purchase Notice 19      
Section 3.05. Withdrawal of Fundamental Change Purchase Notice 20       Section
3.06. Deposit of Fundamental Change Purchase Price 20       Section 3.07. Notes
Purchased in Whole or in Part 20       Section 3.08. Covenant To Comply with
Applicable Laws upon Purchase of Notes 20       Section 3.09. Repayment to the
Company 21

 

 

 

 

Article 4         CONVERSION 21       Section 4.01. Right To Convert 21      
Section 4.02. Conversion Procedures 22       Section 4.03. Settlement Upon
Conversion 23       Section 4.04. Adjustment of Conversion Rate 25       Section
4.05. Discretionary and Voluntary Adjustments 32       Section 4.06. Adjustment
to Conversion Rate Upon Conversion in Connection with a Make-Whole Fundamental
Change 33       Section 4.07. Effect of Recapitalization, Reclassification,
Consolidation, Merger or Sale 34       Section 4.08. Certain Covenants 35      
Section 4.09. Responsibility of Trustee 36       Section 4.10. Notice of
Adjustment 36       Section 4.11. Notice to Holders 36       Article
5         COVENANTS 37       Section 5.01. Payment of Principal and Interest and
the Fundamental Change Purchase Price 37       Section 5.02. Maintenance of
Office or Agency 37       Section 5.03. Provisions as to Paying Agent 38      
Section 5.04. Reports 39       Section 5.05. Statements as to Defaults 39      
Section 5.06. Additional Interest Notice 39       Section 5.07. Compliance
Certificate and Opinions of Counsel 39       Section 5.08. Additional Interest
40       Section 5.09. Corporate Existence 40       Section 5.10. Restriction on
Resales 40       Section 5.11. Par Value Limitation 41       Section 5.12.
Company to Furnish Trustee Names and Addresses of Holders 41       Article
6         REMEDIES 41       Section 6.01. Events of Default 41       Section
6.02. Acceleration; Rescission and Annulment 42       Section 6.03. Additional
Interest 43       Section 6.04. Waiver of Past Defaults 44       Section 6.05.
Control by Majority 44

 

 

 



 

Section 6.06. Limitation on Suits 44       Section 6.07. Rights of Holders to
Receive Payment and to Convert 45       Section 6.08. Collection of
Indebtedness; Suit for Enforcement by Trustee 45       Section 6.09. Trustee May
Enforce Claims Without Possession of Notes 45       Section 6.10. Trustee May
File Proofs of Claim 45       Section 6.11. Restoration of Rights and Remedies
45       Section 6.12.  Rights and Remedies Cumulative 46       Section 6.13.
Delay or Omission Not a Waiver 46       Section 6.14. Priorities 46      
Section 6.15. Undertaking for Costs 46       Section 6.16. Waiver of Stay,
Extension and Usury Laws 47       Section 6.17. Notices from the Trustee 47    
  Article 7         SATISFACTION AND DISCHARGE 47       Section 7.01. Discharge
of Liability on Notes 47       Section 7.02. Deposited Monies to Be Held in
Trust by Trustee 47       Section 7.03. Paying Agent to Repay Monies Held 48    
  Section 7.04. Return of Unclaimed Monies 48       Section 7.05. Reinstatement
48       Article 8         SUPPLEMENTAL INDENTURES 48       Section 8.01.
Supplemental Indentures Without Consent of Holders 48       Section 8.02.
Supplemental Indentures With Consent of Holders 49       Section 8.03. Notice of
Amendment or Supplement 49       Section 8.04. Trustee to Sign Amendments, Etc.
49       Article 9         SUCCESSOR COMPANY 50       Section 9.01. Successor
Corporation to Be Substituted 50       Section 9.02. Officer’s Certificate and
Opinion of Counsel to Be Given to Trustee 51       Article 10       NO
REDEMPTION 51       Section 10.01. No Redemption 51       Article 11       THE
TRUSTEE 51       Section 11.01. Duties and Responsibilities of Trustee 51      
Section 11.02. Rights of the Trustee 52       Section 11.03. Trustee’s
Disclaimer 53       Section 11.04. Trustee or Agents May Own Notes 53      
Section 11.05. Monies to be Held in Trust 53

 

 

 



 

Section 11.06. Compensation and Expenses of Trustee 54       Section 11.07.
Officer’s Certificate as Evidence 54       Section 11.08. Conflicting Interests
of Trustee 54       Section 11.09. Eligibility of Trustee 54       Section
11.10. Resignation or Removal of Trustee 55       Section 11.11. Acceptance by
Successor Trustee 56       Section 11.12. Succession by Merger, Etc. 56      
Section 11.13. Preferential Collection of Claims 56       Section 11.14.
Trustee’s Application for Instructions from the Company 57       Article
12       MISCELLANEOUS 57       Section 12.01. Effect on Successors and Assigns
57       Section 12.02. Governing Law 57       Section 12.03. No Security
Interest Created 57       Section 12.04. Trust Indenture Act 57       Section
12.05. Benefits of Indenture 57       Section 12.06. Calculations 58      
Section 12.07. Execution in Counterparts 58       Section 12.08. Notices 58    
  Section 12.09. No Recourse Against Others 59       Section 12.10. Tax
Withholding 59       Section 12.11. Waiver of Jury Trial 59       Section 12.12.
U.S.A. Patriot Act 59       Section 12.13. Force Majeure 59       Section 12.14.
Submission to Jurisdiction 60

 

 

 



 

INDENTURE, dated as of May 1, 2018, between Teligent, Inc., a Delaware
corporation, as issuer (the “Company”), and Wilmington Trust, National
Association, initially as trustee, conversion agent, registrar and paying agent
(in such capacities, and subject to the provisions herein for replacements or
successors for such parties, the “Trustee”, “Conversion Agent”, “Registrar” and
“Paying Agent”, respectively).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company previously duly authorized the creation of an issue of the
Company’s 3.75% Convertible Senior Notes due 2019 (the “2014 Notes”), having the
terms, tenor, amount and other provisions set forth in an Indenture, dated as of
December 16, 2014, by and between the Company (formerly known as IGI
Laboratories, Inc.) and Wilmington Trust, National Association (the “2014
Indenture”); and

 

WHEREAS, the Company and certain holders of the 2014 Notes desire that such
holders exchange their outstanding 2014 Notes for an issue of the Company’s duly
authorized 4.75% Convertible Senior Notes due 2023 (the “Notes”), having the
terms, tenor, amount and other provisions hereinafter set forth, and, to provide
therefor, has duly authorized the execution and delivery of this Indenture (the
“Indenture”); and

 

WHEREAS, all things necessary to make the Notes, when duly executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the legal, valid and binding obligations of the Company, in accordance
with the terms of the Notes and this Indenture, have been done and performed,
and the execution of this Indenture and the issue hereunder of the Notes have in
all respects been duly authorized;

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH, for and in consideration of the
premises and the purchases of the Notes by the Holders thereof, it is mutually
agreed, for the benefit of each other and the equal and proportionate benefit of
all Holders (as hereinafter defined), as follows:

 

Article 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.01.         Definitions and References.

 

The terms defined in this Section 1.01 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture and of any indenture supplemental hereto shall have the respective
meanings specified in this Section 1.01. The words “herein”, “hereof”,
“hereunder” and words of similar import refer to this Indenture as a whole and
not to any particular Article, Section or other Subdivision. The word “or” is
not exclusive and the word “including” means including without limitation. The
terms defined in this Article include the plural as well as the singular.
References to any Article, Section, Schedule or Exhibit are to this Indenture
except as herein otherwise expressly provided.

 

“Act” has the meaning specified in Section 1.03.

 

“Additional Interest” means all amounts, if any, payable by the Company pursuant
to Section 5.08 or Section 6.03, as applicable.

   

“Additional Notes” means any Notes (other than the Initial Notes) issued under
this Indenture in accordance with Section 2.01, with the same terms as the
Initial Notes except to the extent permitted otherwise under Section 2.01.

 

“Additional Shares” has the meaning specified in Section 4.06(a).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

 1 

 



 

“Agent Members” has the meaning specified in Section 2.06(b).

 

“Agent” means any Paying Agent, Registrar, Conversion Agent or any other agent
appointed pursuant to this Indenture.

   

“Applicable Procedures” means, with respect to any matter at any time, the
policies and procedures of a Depositary, if any, that are applicable to such
matter at such time.

 

“Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Notes.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

 

“Board Resolution” when used with reference to the Company means a copy of a
resolution certified by the Secretary or an Assistant Secretary of the Company
to have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification, and delivered to the Trustee.

 

“Business Day” means any day other than (x) a Saturday, (y) a Sunday or (z) a
day on which state or federally chartered banking institutions in New York, New
York are authorized or required by law, regulation or executive order to close.

 

“Capital Stock” means, for any Person, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) the equity of such Person, but excluding any debt
securities convertible into such equity.

 

“Cash Settlement” has the meaning specified in Section 4.03(a).

 

“Change in Control” means an event that will be deemed to have occurred at the
time, after the first date of original issuance for the Notes, any of the
following occurs:

 

(1)         any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act) is or becomes the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the Company’s Common Equity
representing 50% or more of the total voting power of the Company’s Common
Equity, or has the power, directly or indirectly, to elect a majority of the
members of the Company’s Board of Directors;

 

(2)         the Company consolidates with, enters into a binding share exchange,
merger or similar transaction with or into another person or the Company sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of the consolidated assets of the Company, or any Person
consolidates with, or merges with or into, the Company; provided, that any
merger, binding share exchange, consolidation or similar transaction pursuant to
which the Persons that “beneficially owned,” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly, the Company’s Common Equity immediately
prior to such transaction “beneficially own,” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly, the Common Equity representing at
least a majority of the total voting power of all outstanding classes of the
Common Equity of the surviving or transferee Person and such holders’
proportional voting power immediately after such transaction vis-à-vis each
other with respect to the securities they receive in such transaction will be in
substantially the same proportions as their respective voting power vis-à-vis
each other immediately prior to such transaction will not constitute a “Change
in Control”; or

 

(3)         the holders of the Company’s Capital Stock approve any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with this Indenture).

 

 2 

 

 

provided that, notwithstanding the foregoing, a “Change in Control” will not be
deemed to have occurred if at least 90% of the consideration paid for the Common
Stock in a transaction or transactions described under clause (2) of this
definition of “Change in Control” above (excluding cash payments for any
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) consists of shares of common stock traded on a Permitted Exchange, or
will be so traded immediately following such transaction, and as a result
therefrom, such consideration becomes the Reference Property for the Notes.

 

If any transaction in which the Common Stock is replaced by the Reference
Property comprised of securities of another entity occurs, following completion
of any related Make-Whole Fundamental Change Period and any related Fundamental
Change Purchase Date, references to the Company in this definition of “Change in
Control” will apply to such other entity instead.

 

“Clause A Distribution” has the meaning specified in Section 4.04(c).

 

“Clause B Distribution” has the meaning specified in Section 4.04(c).

 

“Clause C Distribution” has the meaning specified in Section 4.04(c).

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Closing Sale Price” of the Common Stock for any day, as determined by the
Company, means the closing sale price per share (or, if no closing sale price is
reported, the average of the last bid and last ask prices or, if more than one
in either case, the average of the average last bid and the average last ask
prices) at 4:00 p.m. New York City time on that day as reported in composite
transactions for the Exchange, or if the Common Stock is not listed on the
Exchange, the principal U.S. national or regional securities exchange on which
the Common Stock is listed for trading or, if the Common Stock is not listed on
a U.S. national or regional securities exchange, as reported by OTC Markets
Group Inc. at 4:00 p.m. New York City time on such date (or in either case the
then-standard closing time for regular trading on the relevant exchange or
trading system). If the closing sale price of the Common Stock is not so
reported, the “Closing Sale Price” will be the average of the mid-point of the
last bid and last ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.

 

“Combination Settlement” has the meaning specified in Section 4.03(a).

 

“Commission” means the U.S. Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or, if at any time after the
execution of this indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Common Equity” of any Person means the Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

 

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company authorized at the date of this instrument as originally executed or
shares of any class or classes of common stock resulting from any
reclassification or reclassifications thereof; provided, however, that if at any
time there shall be more than one such resulting class, the shares so issuable
on conversion of Notes shall include shares of all such classes, and the shares
of each such class then so issuable shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“common stock” includes any stock of any class of Capital Stock which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the issuer
thereof and which is not subject to redemption by the issuer thereof.

 

 3 

 



 

“Company” has the meaning specified in the first paragraph of this Indenture,
and subject to the provisions of Article 9, shall include its successors and
assigns.

 

“Company Order” means a written request or order signed in the name of the
Company by one of its Officers, and delivered to the Trustee.

 

“Conversion Agent” has the meaning specified in Section 5.02.

 

“Conversion Date” has the meaning specified in Section 4.02(b).

 

“Conversion Notice” has the meaning specified in Section 4.02(b).

 

“Conversion Period” means, with respect to any Note surrendered for conversion,
(i) if the relevant Conversion Date occurs prior to the 25th Scheduled Trading
Day immediately preceding the Maturity Date, the 20 consecutive VWAP Trading Day
period beginning on, and including, the third VWAP Trading Day immediately
following such Conversion Date; and (ii) if the relevant Conversion Date occurs
on or after the 25th Scheduled Trading Day immediately preceding the Maturity
Date, the 20 consecutive VWAP Trading Day period beginning on, and including,
the 22nd Scheduled Trading Day immediately preceding the Maturity Date.

 

“Conversion Rate” means initially 224.7191 shares of Common Stock per $1,000
principal amount of Notes, subject to adjustment as set forth herein.

 

“Corporate Trust Office” means, with respect to the office of the Trustee, the
designated corporate trust office of the Trustee, at which at any particular
time this Indenture shall be principally administered, which office at the date
hereof is located at 1100 North Market Street, Wilmington, Delaware 19890, Attn:
Teligent, Inc. 2023 Notes Administrator, or such other address in the
continental United States as the Trustee may designate from time to time by
notice to the Holders and the Company, or the corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).

 

“corporation” means a corporation, association, joint stock company, limited
liability company or business trust.

 

“Custodian” means the Trustee, as custodian for the Depositary with respect to
the Notes (so long as the Notes constitute Global Notes), or any successor
entity.

 

“Daily Conversion Value” means, for each VWAP Trading Day during any Conversion
Period, one-twentieth (1/20th) of the product of (i) the Conversion Rate in
effect on such VWAP Trading Day and (ii) the Daily VWAP on such VWAP Trading
Day.

 

“Daily Measurement Value” means, for any conversion of Notes, the applicable
Specified Dollar Amount divided by 20.

  

“Daily Net Share Number” means, for each $1,000 principal amount of Notes
surrendered for conversion, for each of the 20 consecutive VWAP Trading Days
during the Conversion Period, a number of shares of Common Stock equal to (A)
the greater of (x) the difference between the Daily Conversion Value for such
VWAP Trading Day and the Daily Measurement Value and (y) zero, divided by (B)
the Daily VWAP for such VWAP Trading Day.

 

“Daily Settlement Amount” for each $1,000 principal amount of Notes surrendered
for conversion, for each of the 20 consecutive VWAP Trading Days during the
Conversion Period, will consist of: (i) if the Daily Conversion Value for such
VWAP Trading Day exceeds the Daily Measurement Value, (x) a cash payment of the
Daily Measurement Value; and (y) a number of shares of Common Stock equal to the
Daily Net Share Number for such VWAP Trading Day; or (ii) if the Daily
Conversion Value for such VWAP Trading Day is less than or equal to the Daily
Measurement Value, a cash payment equal to the Daily Conversion Value.

 

 4 

 

 

“Daily VWAP” for the Common Stock (or any security that is part of the Reference
Property), in respect of any VWAP Trading Day, means the per share
volume-weighted average price of the Common Stock (or other security) as
displayed under the heading “Bloomberg VWAP” on Bloomberg Page “TLGT Equity AQR”
(or its equivalent successor if such page is not available, or the Bloomberg
Page for any security that is part of the Reference Property, if applicable) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such VWAP Trading Day or, if
such volume-weighted average price is unavailable (or the Reference Property is
not a security), the market value of one share of the Common Stock (or other
Reference Property) on such VWAP Trading Day as determined in good faith by the
Board of Directors or a duly authorized committee thereof in a commercially
reasonable manner, using a volume-weighted average price method (unless the
Reference Property is not a security). The “Daily VWAP” will be determined
without regard to after-hours trading or any other trading outside the regular
trading session.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Depositary” means, with respect to the Notes issuable or issued in the form of
a Global Note, the Person designated as Depositary by the Company until a
successor Depositary shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter “Depositary” shall mean or include
each Person who is then a Depositary hereunder. The Company has appointed The
Depository Trust Company as the initial Depositary for the Notes.

 

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the U.S. that is legal tender for the payment of public and private debts at
the time of payment.

 

“Effective Date” means, with respect to a Fundamental Change or a Make-Whole
Fundamental Change, as applicable, the date such Fundamental Change or
Make-Whole Fundamental Change occurs or becomes effective.

 

“Event of Default” has the meaning specified in Section 6.01.

  

“Ex-Dividend Date” means, except to the extent otherwise provided under
Section 4.04(c), the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question, from the Company
or, if applicable, from the seller of the Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.

 

“Exchange” means The Nasdaq Global Select Market or its successor.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Form of Fundamental Change Purchase Notice” means the “Form of Fundamental
Change Purchase Notice” attached as Attachment 2 to the Form of Note attached
hereto as Exhibit A.

 

“Form of Notice of Conversion” means the “Form of Notice of Conversion” attached
as Attachment 1 to the Form of Note attached hereto as Exhibit A.

 

“Freely Tradable” means, with respect to any Notes, that such Notes are eligible
to be sold by a Person who is not an affiliate of the Company (within the
meaning of Rule 144) and has not been an affiliate of the Company (within the
meaning of Rule 144) during the immediately preceding 90 days without any volume
or manner of sale restrictions under the Securities Act.

 

“Fundamental Change” means the occurrence of a Change in Control or a
Termination of Trading.

 

“Fundamental Change Company Notice” has the meaning specified in
Section 3.02(a).

 

 5 

 



 

“Fundamental Change Expiration Time” has the meaning specified in
Section 3.03(a)(i).

 

“Fundamental Change Purchase Date” has the meaning specified in Section 3.01.

 

“Fundamental Change Purchase Notice” has the meaning specified in
Section 3.03(a)(i).

   

“Fundamental Change Purchase Price” has the meaning specified in Section 3.01.

 

“Global Note” means a Note evidencing all or part of a series of Notes, issued
to the Depositary for such series or its nominee, and registered in the name of
such Depositary or nominee.

 

“Holder” means the Person in whose name a Note is registered in the Register.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

  

“Initial Notes” has the meaning specified in Section 2.01.

 

“Interest Payment Date” means, with respect to the payment of interest on the
Notes, each May 1 and November 1 of each year, beginning on November 1, 2018.

 

“Issue Date” means, with respect to any Notes, the date the Notes are originally
issued as set forth on the face of the Notes under this Indenture.

 

“Make-Whole Fundamental Change” means (i) any Change in Control (determined
after giving effect to any exceptions or exclusions from the definition of
“Change in Control” but without giving effect to the proviso in clause (2) of
the definition thereof) and (ii) any Termination of Trading.

 

“Make-Whole Fundamental Change Period” has the meaning specified in
Section 4.06(a).

 

“Market Disruption Event” means, if the Common Stock is listed for trading on
the Exchange or listed on another U.S. national or regional securities exchange,
the occurrence or existence during the one-half hour period ending on the
scheduled close of trading on any Scheduled Trading Day of any material
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the stock exchange or otherwise) in the Common
Stock or in any options, contracts or futures contracts relating to the Common
Stock.

 

“Maturity Date” means May 1, 2023.

 

“Merger Event” has the meaning specified in Section 4.07(a).

 

“Note” or “Notes” has the meaning specified in the first paragraph of the
Recitals of this Indenture.

 

“Offer Expiration Date” has the meaning specified in Section 4.04(e).

 

“Officer” or “officer” shall mean, the Chairman of the Board of Directors, the
Chief Executive Officer, the Chief Financial Officer, the President, a Vice
President (whether or not designated by a number or word or words added before
or after the title “Vice President”) or any Director of the Company.

 

“Officer’s Certificate” means a certificate signed by an Officer of the Company
and delivered to the Trustee.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of, or counsel for, the Company or an Affiliate of the Company, who is
reasonably satisfactory to the Trustee.

 

 6 

 

 

“Outstanding” means, with respect to the Notes, any Notes authenticated by the
Trustee except (i) Notes cancelled by it, (ii) Notes delivered to it for
cancellation and (iii)(A) Notes replaced pursuant to Section 2.07 hereof, on and
after the time such Note is replaced (unless the Trustee and the Company receive
proof satisfactory to them that such Note is held by a protected purchaser),
(B) Notes converted pursuant to Article 4 hereof, on and after their Conversion
Date, (C) any and all Notes, the principal of which has become due and payable
as of the Maturity Date, on a Fundamental Change Purchase Date or otherwise and
in respect of which the Paying Agent is holding, in accordance with this
Indenture, money sufficient to pay or repurchase all of the Notes then to be
paid or repurchased and (D) any and all Notes owned by the Company or any other
obligor upon the Notes or any Affiliate of the Company or of such other obligor.
In determining whether the Holders of the required principal amount of Notes
have concurred in any request, demand, authorization, direction, notice, consent
or waiver, Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company will be considered as though not Outstanding, except
that in determining whether the Trustee shall be protected in relying upon any
request, demand, authorization, direction, notice, consent or waiver, only such
Notes which a Responsible Officer of the Trustee actually knows to be so owned
shall be disregarded.

 

“Paying Agent” means, initially, the Trustee or any Person authorized by the
Company in the future to pay the principal amount of, any premium on, interest
on or the Fundamental Change Purchase Price of any Notes on behalf of the
Company.

 

“Permitted Exchange” has the meaning specified in the definition of “Termination
of Trading” under this Section 1.01.

  

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

“Physical Notes” means permanent, non-global certificated Notes in definitive,
fully registered form issued in minimum denominations of $1,000 principal amount
and integral multiples of $1,000 in excess thereof.

 

“Physical Settlement” has the meaning specified in Section 4.03(a).

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or a duly authorized
committee thereof, statute, contract or otherwise).

 

“Reference Property” has the meaning specified in Section 4.07(a).

 

“Register” and “Registrar” have the respective meanings specified in Section
2.06.

 

“Regular Record Date” means, with respect to any Interest Payment Date, April 15
(whether or not a Business Day) or October 15 (whether or not a Business Day),
as the case may be, immediately preceding such Interest Payment Date.

 

“Relevant Distribution” has the meaning specified in Section 4.04(c).

 

“Reporting Event of Default” has the meaning specified in Section 6.03.

  

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department (or any other successor group of the
Trustee) customarily performing functions similar to those performed by any of
the above designated officers who at the time shall be such officers,
respectively, or to whom any corporate trust matter is referred because of his
or her knowledge of and familiarity with the particular subject and who in each
case shall have direct responsibility for the administration of this Indenture.

 

 7 

 

  

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.

 

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the principal U.S. national or regional securities exchange or market on which
the Common Stock is listed for trading. If the Common Stock is not so listed,
“Scheduled Trading Day” means a “Business Day.”

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Settlement Amount” has the meaning specified in Section 4.03(a)(ii).

 

“Settlement Election” has the meaning specified in Section 4.03(a)(i).

 

“Settlement Election Notice” has the meaning specified in Section 4.03(a)(i).

 

“Settlement Method” means, with respect to any conversion of Notes, Physical
Settlement, Cash Settlement or Combination Settlement, as elected (or deemed to
be elected) by the Company in accordance with Section 4.03(a)(i).

 

“Settlement Method Election Date” has the meaning specified in Section
4.03(a)(i).

 

“Significant Subsidiary” means, with respect to any Person at any given time, a
Subsidiary of such person that would constitute a “significant subsidiary” as
such term is defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as in effect on the Issue Date.

 

“Specified Dollar Amount” means, for any conversion of Notes, the maximum cash
amount per $1,000 principal amount of Notes to be received by the Holder upon
conversion as specified in the Company’s Specified Dollar Amount Election Notice
(which may be part of the Settlement Election Notice) or otherwise deemed to be
elected by the Company in respect of such conversion as provided herein.

 

“Specified Dollar Amount Election” has the meaning specified in
Section 4.03(a)(i).

 

“Specified Dollar Amount Election Notice” has the meaning specified in
Section 4.03(a)(i).

 

“Spin-Off” has the meaning specified in Section 4.04(c).

 

“Stock Price” has the meaning specified in Section 4.06(b).

  

“Subsidiary” of any Person means (a) any corporation, association or other
business entity of which more than 50% of the outstanding total voting power
ordinarily entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, trustees or other voting members of
the governing body thereof is at the time owned or controlled, directly or
indirectly, by the Company or by one or more other Subsidiaries, or by the
Company and one or more other Subsidiaries or (b) any partnership the sole
general partner or the managing general partner of which is the Company or a
Subsidiary of the Company or the only general partners of which are the Company
or of one or more Subsidiaries of the Company (or any combination thereof).

 

“Successor Company” has the meaning specified in Section 9.01(a).

 

“Termination of Trading” means that the Common Stock (or other Reference
Property into which the Notes are then convertible pursuant to the terms of this
Indenture) are not listed for trading on any of the Exchange, The New York Stock
Exchange, The Nasdaq Global Market or The Nasdaq Capital Market (or any of their
respective successors) (such exchanges or any of their respective successors, a
“Permitted Exchange”).

 

 8 

 



 

“Trading Day” means a day on which (i) the Exchange or, if the Common Stock is
not listed on the Exchange, the principal other U.S. national or regional
securities exchange on which the Common Stock is then listed is open for trading
or, if the Common Stock is not so listed, any Business Day and (ii) a Closing
Sale Price for the Common Stock is available on such securities exchange or
market. A “Trading Day” only includes those days that have a scheduled closing
time of 4:00 p.m. (New York City time) or the then-standard closing time for
regular trading on the relevant exchange or trading system.

  

“Trigger Event” has the meaning specified in Section 4.04(c).

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to
Section 11.11, and thereafter “Trustee” shall mean or include each Person who is
then a Trustee hereunder.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Unit of Reference Property” has the meaning specified in Section 4.07(a).

 

“U.S.” means the United States of America.

 

“Valuation Period” has the meaning specified in Section 4.04(c).

 

“Vice President,” when used with respect to the Company or the Trustee, as
applicable, means any vice president, whether or not designated by a number or a
word or words added before or after the title “vice president”.

 

“VWAP Market Disruption Event” means (i) a failure by the primary exchange or
quotation system on which the Common Stock trades or is quoted to open for
trading during its regular trading session or (ii) the occurrence or existence
for more than one half-hour period in the aggregate on any Scheduled Trading Day
for the Common Stock of any suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the Exchange or
otherwise) in the Common Stock or in any options, contracts or future contracts
relating to the Common Stock, and such suspension or limitation occurs or exists
at any time before 1:00 p.m. (New York City time) on such day.

  

“VWAP Trading Day” means a day on which (i) there is no VWAP Market Disruption
Event and (ii) the Exchange or, if the Common Stock is not listed on the
Exchange, the principal other U.S. national or regional securities exchange on
which the Common Stock is then listed is open for trading or, if the Common
Stock is not so listed, any Business Day. A “VWAP Trading Day” only includes
those days that have a scheduled closing time of 4:00 p.m. (New York City time)
or the then-standard closing time for regular trading on the relevant exchange
or trading system.

 

Section 1.02         References to Interest.

 

Any reference to interest on, or in respect of, any Note in this Indenture shall
be deemed to include Additional Interest, if, in such context, Additional
Interest, is, was or would be payable pursuant hereto. Any express mention of
the payment of Additional Interest in any provision hereof shall not be
construed as excluding Additional Interest in those provisions hereof where such
express mention is not made.

 

Section 1.03         Acts of Holders.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Indenture to be made, given or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent, or of the holding by any Person of Notes,
shall be sufficient for any purpose of this Indenture and conclusive in favor of
the Trustee and the Company, if made in the manner provided in this Section
1.03.

 

 9 

 



 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Trustee deems sufficient.

  

(c)          The amount of Notes held by any Person executing any such
instrument or writings as the Holder thereof, the numbers of such Notes and the
date of his holding the same may be proved by the production of such Notes or by
a certificate executed, as depositary, by any trust company, bank, banker or
member of a national securities exchange (wherever situated), if such
certificate is in form satisfactory to the Trustee, showing that at the date
therein mentioned such Person had on deposit with such depositary, or exhibited
to it, the Notes therein described; or such facts may be proved by the
certificate or affidavit of the Person executing such instrument or writing as
the Holder thereof, if such certificate or affidavit is in form satisfactory to
the Trustee. The Trustee and the Company may assume that such ownership of any
Notes continues until (1) another certificate bearing a later date issued in
respect of the same Notes is produced or (2) such Notes are produced by some
other Person or (3) such Notes are no longer Outstanding.

 

(d)          The fact and date of execution of any such instrument or writing
and the amount and number of Notes held by the Person so executing such
instrument or writing may also be proved in any other manner that the Trustee
deems sufficient. The Trustee may in any instance require further proof with
respect to any of the matters referred to in this Section 1.03.

 

(e)          The principal amount (except as otherwise contemplated in
clause (ii) of the definition of “Outstanding”), serial numbers of Notes held by
any Person and the date of holding the same shall be proved by the Register.

 

(f)          Any request, demand, authorization, direction, notice, consent,
election, waiver or other Act of the Holder of any Note shall bind every future
Holder of the same Note and the Holder of every Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Note.

 

(g)          The Company may but shall not be obligated to set a record date for
purposes of determining the identity of Holders of any Outstanding Notes
entitled to vote or consent to any action by vote or consent authorized or
permitted by Sections 6.02, 6.04, 6.05, 6.06, 8.02 or 11.10. Such record date
shall be not less than 10 nor more than 60 days prior to the first solicitation
of such consent or the date of the most recent list of Holders of such Notes
furnished to the Trustee pursuant to Section 5.13 prior to such solicitation.

 

(h)          If the Company solicits from Holders any request, demand,
authorization, direction, notice, consent, election, waiver or other Act, the
Company may, at its option, fix in advance a record date for the determination
of Holders entitled to give such request, demand, authorization, direction,
notice, consent, election, waiver or other Act, but the Company shall have no
obligation to do so. If such a record date is fixed, such request, demand,
authorization, direction, notice, consent, election, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on the record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of the
Outstanding Notes have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, election, waiver or other
Act, and for that purpose the Outstanding Notes shall be computed as of the
record date; provided that no such authorization, agreement or consent by the
Holders on such record date shall be deemed effective unless it shall become
effective pursuant to the provisions of this Indenture not later than six months
after the record date.

 

 10 

 



 

Article 2
THE NOTES

 

Section 2.01.         Title and Terms; Payments.

 

The aggregate principal amount of Notes that may be authenticated and delivered
under this Indenture is initially limited to $75,090,000 (the “Initial Notes”),
except for Notes authenticated and delivered upon registration or transfer of,
or in exchange for, or in lieu of, other Notes pursuant to Sections 2.05, 2.06,
2.07, 2.09, 3.07 or 4.02(d). The Company may, from time to time after the
execution of this Indenture, execute and deliver to the Trustee for
authentication Additional Notes of an unlimited aggregate principal amount, and
the Trustee shall thereupon authenticate and deliver said Additional Notes to or
upon receipt of a Company Order, without any further action by the Company
hereunder; provided, however, that (1) if any such Additional Notes are not
fungible with the Initial Notes for U.S. federal income tax and securities law
purposes, any such Additional Notes will have a separate CUSIP number for so
long as they remain not fungible; (2) such Additional Notes must be issued
pursuant to the same terms (other than the date of issuance for such Notes, the
issue price, and, if applicable in accordance with Section 2.12, the date from
which interest will initially accrue and the date of the first interest payment)
as the Initial Notes; (3) the Trustee must receive an Officer’s Certificate to
the effect that such issuance of Additional Notes complies with the provisions
of this Indenture, including each provision of this paragraph and all conditions
precedent to the issuance and authentication of such Additional Notes have been
satisfied; and (4) the Trustee must receive an Opinion of Counsel which shall
state (a) that the form of such Additional Notes has been established by a
supplemental indenture or pursuant to the Board Resolutions in accordance with
this Section 2.01 and Section 2.04 and in conformity with the provisions of this
Indenture; (b) that the terms of such Additional Notes have been established in
accordance with this Section 2.01 and in conformity with the other provisions of
this Indenture and all conditions precedent to the issuance and authentication
of such Additional Notes have been satisfied; and (c) that such Additional Notes
have been duly authorized, executed and delivered by the Company and, when
authenticated and delivered by the Trustee and issued by the Company in the
manner and subject to any conditions specified in such Opinion of Counsel, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting the enforcement
of creditors' rights and to general equity principles.

 

The Notes shall be known and designated as the “4.75% Convertible Senior Notes
due 2023” of the Company. The principal amount shall be payable on the Maturity
Date unless no longer Outstanding because earlier purchased or converted in
accordance with this Indenture.

  

The principal amount of Physical Notes shall be payable in U.S. dollars at the
Corporate Trust Office and at any other office or agency maintained by the
Company for such purpose. Interest on Physical Notes will be payable (i) to
Holders holding Physical Notes having an aggregate principal amount of
$1,000,000 or less of Notes, by check mailed to such Holders at the address set
forth in the Register and (ii) to Holders holding Physical Notes having an
aggregate principal amount of more than $1,000,000 of Notes, either by check
mailed to such Holders or, upon written application by a Holder to the Company
and Registrar at least three Business Days prior to the relevant Interest
Payment Date, by wire transfer in immediately available funds to such Holder’s
account within the U.S., which application shall remain in effect until the
Holder notifies the Registrar to the contrary in writing. The Company will pay
or cause the Trustee or Paying Agent to pay principal of, and interest on,
Global Notes in U.S. dollars and in immediately available funds to the
Depositary or its nominee, as the case may be, as the registered Holder of such
Global Note, on each Interest Payment Date, Fundamental Change Purchase Date,
the Maturity Date or other payment date, as the case may be.

 

Section 2.02.         Ranking.

 

 The Notes constitute direct unsecured, senior obligations of the Company.

 

 11 

 



 

Section 2.03.         Denominations.

 

The Notes shall be issuable only in registered form without coupons and in
minimum denominations of $1,000 and in integral multiples of $1,000 in excess
thereof.

 

Section 2.04.         Execution, Authentication, Delivery and Dating.

 

The Notes shall be executed on behalf of the Company by one of its Officers.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time Officers of the Company shall bind the Company, notwithstanding that such
individual has ceased to hold such office prior to the authentication and
delivery of such Notes or did not hold such office at the date of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes. The Company Order shall specify the amount of Notes to
be authenticated, and shall further specify the amount of such Notes to be
issued as one or more Global Notes or as one or more Physical Notes. The Trustee
in accordance with such Company Order shall authenticate and deliver such Notes
as provided in this Indenture and not otherwise.

 

Each Note shall be dated the date of its authentication.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by an
authorized signatory of the Trustee by manual signature, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder.

 

Section 2.05.         Temporary Notes.

 

Pending the preparation of Physical Notes, the Company may execute, and upon
Company Order the Trustee shall authenticate and deliver, temporary Notes that
are printed, lithographed, typewritten, mimeographed or otherwise produced, in
any authorized denomination, substantially of the tenor of the Physical Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officer executing such Notes may
determine, as evidenced by such Officer’s execution of such Notes.

 

After the preparation of Physical Notes, the temporary Notes shall be
exchangeable for Physical Notes upon surrender of the temporary Notes at any
office or agency of the Company designated pursuant to Section 5.02, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Notes, the Company shall execute, and the Trustee shall, upon receipt
of a Company Order, authenticate and deliver, in exchange therefor a like
principal amount of Physical Notes of authorized denominations. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits under this Indenture as Physical Notes.

 

Section 2.06.         Registration; Registration of Transfer and Exchange.

 

(a)          The Company shall cause to be kept at the applicable Corporate
Trust Office of the Trustee in the continental United States a register (the
register maintained in such office and in any other office or agency designated
pursuant to Section 5.02 being herein sometimes collectively referred to as the
“Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration and transfer of Notes.
The Trustee is hereby appointed registrar (the “Registrar”) for the purpose of
registering the transfer and exchange of the Notes as herein provided.

 

Upon surrender for registration of transfer of any Note at an office or agency
of the Company designated pursuant to Section 5.02 for such purpose, the Company
shall execute, and upon receipt of a Company Order the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal amount and tenor.

 

 12 

 



 

At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination and of a like aggregate principal amount and tenor, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Notes are so surrendered for exchange, the Company shall execute, and the
Trustee shall, upon receipt of a Company Order, authenticate and deliver, the
Notes which the Holder making the exchange is entitled to receive.

   

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company evidencing the same debt, and entitled to
the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar duly executed, by the Holder thereof or his attorney
duly authorized in writing.

 

No service charge shall be made for any registration of transfer or exchange of
Notes, but the Company and the Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes.

 

Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Note in the circumstances set forth in Section 2.09(a)(iv).

 

(b)          Neither any members of, or participants in, the Depositary
(collectively, the “Agent Members”) nor any other Persons on whose behalf any
Agent Member may act shall have any rights under this Indenture with respect to
any Global Note registered in the name of the Depositary or any nominee thereof,
or under any such Global Note, and the Depositary or such nominee, as the case
may be, may be treated by the Company, the Trustee, the Agents and any of their
respective agents as the absolute owner and Holder of such Global Note for all
purposes whatsoever. Neither the Trustee nor any Agent shall have any liability,
responsibility or obligation to any Agent Members or any other Person on whose
behalf Agent Members may act with respect to (i) any ownership interests in the
Global Note, (ii) the accuracy of the records of the Depositary or its nominee,
(iii) any notice required hereunder, (iv) any payments under or with respect to
the Global Note or (v) actions taken or not taken by any Agent Members.

 

(c)          Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee, any Agent or any of their respective agents from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other Person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a Holder of any Note. The registered Holder of a
Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and persons that may hold interests through Agent Members, to take
any action that a Holder is entitled to take under this Indenture or the Notes.

 

Section 2.07.         Mutilated, Destroyed, Lost and Stolen Notes.

 

If any mutilated Note is surrendered to the Trustee, the Company shall execute,
and the Trustee shall, upon receipt of a Company Order, authenticate and
deliver, in exchange therefor a new Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding. If there shall be delivered
to the Company and the Trustee (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of written notice to the Company or the Trustee
that such Note has been acquired by a protected purchaser, the Company shall
execute, and the Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a new Note of like tenor and principal amount
and bearing a number not contemporaneously outstanding.

 

 13 

 



 

In case any such mutilated, destroyed, lost or stolen Note has become due and
payable, the Company in its discretion may, instead of issuing a new Note, pay
such Note.

 

Upon the issuance of any new Note under this Section 2.07, the Company may
require payment by the Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.07 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

  

Section 2.08.         Persons Deemed Owners.

 

Subject to the rights of Holders as of the Regular Record Date to receive
payments of interest on the related Interest Payment Date, prior to due
presentment of a Note for registration of transfer, the Company, the Trustee,
each Agent, and any of their respective agents may treat the Person in whose
name such Note is registered in the Register as the owner of such Note for the
purpose of receiving payment of the principal of such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and neither the
Company, the Trustee, the Agents nor any of their respective agents shall be
affected by notice to the contrary.

 

Section 2.09.         Transfer and Exchange.

 

(a)          Provisions Applicable to All Transfers and Exchanges.

 

(i)          Subject to the restrictions set forth in this Section 2.09,
Physical Notes and beneficial interests in Global Notes may be transferred or
exchanged from time to time as desired, and each such transfer or exchange will
be noted by the Registrar in the Register.

 

(ii)         All Notes issued upon any registration of transfer or exchange in
accordance with this Indenture will be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.

 

(iii)        No service charge will be imposed on any Holder of a Physical Note
or any owner of a beneficial interest in a Global Note for any exchange or
registration of transfer, but each of the Company, the Trustee or the Registrar
may require such Holder or owner of a beneficial interest to pay a sum
sufficient to cover any transfer tax, assessment or other governmental charge
imposed in connection with such registration of transfer or exchange.

 

(iv)         Unless the Company specifies otherwise, none of the Company, the
Trustee, the Registrar or any co-Registrar will be required to exchange or
register a transfer of any Note (i) that has been surrendered for conversion or
(ii) as to which a Fundamental Change Purchase Notice has been delivered and not
withdrawn, except to the extent any portion of such Note is not subject to the
foregoing.

 

(b)          In General; Transfer and Exchange of Beneficial Interests in Global
Notes. So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law or by Section 2.09(c):

 

(i)          all Notes will be represented by one or more Global Notes;

 

 14 

 



 

(ii)         every transfer and exchange of a beneficial interest in a Global
Note will be effected through the Depositary in accordance with the Applicable
Procedures and the provisions of this Indenture; and

 

(iii)        each Global Note may be transferred only as a whole and only (A) by
the Depositary to a nominee of the Depositary, (B) by a nominee of the
Depositary to the Depositary or to another nominee of the Depositary or (C) by
the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary.

 

(c)          Transfer and Exchange of Global Notes for Physical Notes.

 

(i)          Notwithstanding any other provision of this Indenture, each Global
Note will be exchanged for Physical Notes if the Depositary delivers notice to
the Company that:

 

(A)         the Depositary is unwilling or unable to continue to act as
Depositary; or

 

(B)         the Depositary is no longer registered as a clearing agency under
the Exchange Act or is otherwise no longer permitted under applicable law to
continue as Depositary for such Global Note;

 

and, in each case, the Company promptly delivers a copy of such notice to the
Trustee and the Company fails to appoint a successor Depositary within 90 days
after receiving notice from the Depositary.

 

In each such case, the Company will, in accordance with Section 2.04, promptly
execute, and, upon receipt of a Company Order, the Trustee will, in accordance
with Section 2.04, promptly authenticate and deliver, for each beneficial
interest in each Global Note so exchanged, an aggregate principal amount of
Physical Notes equal to the aggregate principal amount of such beneficial
interest, registered in such names and in such authorized denominations as the
Depositary specifies,.

 

(ii)         In addition, if an Event of Default has occurred with regard to the
Notes represented by the relevant Global Note and such Event of Default has not
been cured or waived, any owner of a beneficial interest in a Global Note may
deliver a written request through the Depositary to exchange such beneficial
interest for Physical Notes.

  

In such case, (A) the Registrar will deliver notice of such request to the
Company and the Trustee, which notice will identify the aggregate principal
amount of such beneficial interest and the CUSIP of the relevant Global Note;
(B) the Company will, in accordance with Section 2.04, promptly execute, and,
upon receipt of a Company Order, the Trustee, in accordance with Section 2.04,
will promptly authenticate and deliver, to such owner, for the beneficial
interest so exchanged by such owner, Physical Notes registered in such owner’s
name having an aggregate principal amount equal to the aggregate principal
amount of such beneficial interest as the Depositary specifies; and (C) the
Trustee, in accordance with the Applicable Procedures, will cause the principal
amount of such Global Note to be decreased by the aggregate principal amount of
the beneficial interest so exchanged. If all of the beneficial interests in a
Global Note are so exchanged, such Global Note will be deemed surrendered to the
Trustee for cancellation, and the Trustee will cause such Global Note to be
cancelled in accordance with the Trustee's customary procedures and the
Applicable Procedures.

 

(d)          Transfer and Exchange of Physical Notes.

 

(i)          If Physical Notes are issued, a Holder may transfer a Physical Note
by: (A) surrendering such Physical Note for registration of transfer to the
Registrar, together with any endorsements or instruments of transfer required by
any of the Company, the Trustee or the Registrar; and (B) satisfying all other
requirements for such transfer set forth in this Section 2.09. Upon the
satisfaction of conditions (A) and (B) of the immediately preceding sentence,
the Company, in accordance with Section 2.04, will promptly execute and deliver
to the Trustee, and the Trustee, upon receipt of a Company Order, will, in
accordance with Section 2.04, promptly authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Physical Notes, of any
authorized denomination, having like aggregate principal amount.

 

 15 

 



 

(ii)         If Physical Notes are issued, a Holder may exchange a Physical Note
for other Physical Notes of any authorized denominations and aggregate principal
amount equal to the aggregate principal amount of the Notes to be exchanged by
surrendering such Notes, together with any endorsements or instruments of
transfer required by any of the Company, the Trustee or the Registrar, at any
office or agency maintained by the Company for such purposes pursuant to Section
5.02. Whenever a Holder surrenders Notes for exchange, the Company, in
accordance with Section 2.04, will promptly execute and deliver to the Trustee,
and the Trustee, upon receipt of a Company Order and in accordance with
Section 2.04, will promptly authenticate and deliver the Notes that such Holder
is entitled to receive, bearing registration numbers not contemporaneously
outstanding.

 

(iii)        If Physical Notes are issued, a Holder may transfer or exchange a
Physical Note for a beneficial interest in a Global Security by (A) surrendering
such Physical Note for registration of transfer or exchange, together with any
endorsements or instruments of transfer required by any of the Company, the
Trustee or the Registrar, at any office or agency maintained by the Company for
such purposes pursuant to Section 5.02; (B) satisfying all other requirements
for such transfer set forth in this Section 2.09; and (C) providing written
instructions to the Trustee to make, or to direct the Registrar to make, an
adjustment in its books and records with respect to the applicable Global Note
to reflect an increase in the aggregate principal amount of the Notes
represented by such Global Note, which instructions will contain information
regarding the Depositary account to be credited with such increase. Upon the
satisfaction of conditions (A), (B) and (C), the Trustee will cancel such
Physical Note in accordance with its customary procedures and cause, in
accordance with the Applicable Procedures, the aggregate principal amount of
Notes represented by such Global Note to be increased by the aggregate principal
amount of such Physical Note, and will credit or cause to be credited the
account of the Person specified in the instructions provided by the exchanging
Holder in an amount equal to the aggregate principal amount of such Physical
Note. If no Global Notes are then Outstanding, the Company, in accordance with
Section 2.04, will promptly execute and deliver to the Trustee, and the Trustee,
upon receipt of a Company Order and in accordance with Section 2.04, will
authenticate, a new Global Note in the appropriate aggregate principal amount.

 

Section 2.10.         Purchase of Notes; Cancellation.

 

The Company may, to the extent permitted by law, and directly or indirectly
(regardless of whether such Notes are surrendered to the Company), purchase
Notes in the open market or by tender offer at any price or by private
agreement. The Company will cause any Notes so purchased (other than Notes
purchased pursuant to cash-settled swaps or other cash-settled derivatives) to
be surrendered to the Trustee for cancellation. For the avoidance of doubt, any
such Notes purchased by the Company will be retired and no longer Outstanding
hereunder.

 

The Company shall deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and may deliver to the Trustee for cancellation any Notes
previously authenticated hereunder which the Company has not issued and sold.
The Trustee shall promptly cancel all Notes surrendered for registration of
transfer, exchange, payment, purchase, repurchase, conversion or cancellation in
accordance with its customary procedures and the Applicable Procedures (if
applicable). If the Company shall acquire any of the Notes in any manner
whatsoever, such acquisition shall not operate as a redemption or satisfaction
of the indebtedness represented by such Notes unless and until the same are
delivered to the Trustee for cancellation. The Notes so acquired, while held by
or on behalf of the Company or any of its Subsidiaries, shall not entitle the
Holder thereof to convert the Notes. The Company may not issue new Notes to
replace Notes it has paid in full or delivered to the Trustee for cancellation. 

 

 16 

 



  

The Registrar shall retain, in accordance with its customary procedures, copies
of all letters, notices and other written communications received pursuant to
this Section 2.10. The Company shall have the right to inspect and make copies
of all such letters, notices or other written communications at any reasonable
time upon the giving of reasonable written notice to the Registrar.

 

Section 2.11.         CUSIP Numbers.

 

In issuing the Notes, the Company may use “CUSIP” numbers (if then generally in
use); provided that the Trustee shall have no liability for any defect in the
CUSIP numbers as they appear on any Notes, notice, or elsewhere. The Company
will promptly notify the Trustee in writing of any change in the “CUSIP”
numbers.

 

Section 2.12.         Payment and Computation of Interest.

 

The Notes will bear cash interest at a rate of 4.75% per year until the Maturity
Date, unless earlier purchased or converted in accordance with the provisions
herein. Interest on the Notes will accrue from the most recent date on which
interest has been paid or duly provided for or, if no interest has been paid or
duly provided for, the date of original issuance of such Notes. Interest will be
paid to the Person in whose name a Note is registered at the Close of Business
on the Regular Record Date immediately preceding the relevant Interest Payment
Date semiannually in arrears on each Interest Payment Date; provided that, if
any Interest Payment Date, Maturity Date or Fundamental Change Purchase Date of
a Note falls on a day that is not a Business Day, the required payment will be
made on the next succeeding Business Day and no interest on such payment will
accrue in respect of the delay. Interest on the Notes shall be computed on the
basis of a 360-day year consisting of twelve 30-day months; provided, however,
that for any period in which a particular interest rate is applicable for less
than a full semiannual period, interest on the Notes will be computed on the
basis of a 30-day month and, for periods of less than a month, the actual number
of days elapsed over a 30-day month.

 

Unless the context otherwise requires, payments of the Fundamental Change
Purchase Price, principal and interest on any Note, in each case, that are not
made when due will accrue interest per annum at the then-applicable interest
rate from the required payment date.

 

The Company will pay Additional Interest under certain circumstances as provided
in Section 5.08 and 6.03.

 

Article 3
REPURCHASE AT THE OPTION OF THE HOLDERS

 

Section 3.01.         Purchase at Option of Holders upon a Fundamental Change.

 

If a Fundamental Change occurs, then each Holder shall have the right, at such
Holder’s option, to require the Company to purchase for cash all of such
Holder’s Notes, or any portion of such Holder’s Notes that is equal to $1,000,
or an integral multiple of $1,000, on a date (the “Fundamental Change Purchase
Date”) specified by the Company that is not less than 20 or more than 35
Business Days after the occurrence of such Fundamental Change, at a purchase
price equal to 100% of the principal amount of the Notes to be purchased, plus
accrued and unpaid interest to but excluding the Fundamental Change Purchase
Date (the “Fundamental Change Purchase Price”); provided, however, that if the
Fundamental Change Purchase Date is after a Regular Record Date and on or prior
to the Interest Payment Date to which it relates, the Company shall instead pay
interest accrued to the Interest Payment Date to the Holder of record of the
Note as of the preceding Regular Record Date and the Fundamental Change Purchase
Price shall then be equal to 100% of the principal amount of the Note subject to
purchase and will not include any accrued and unpaid interest. Notwithstanding
the foregoing, there shall be no purchase of any Notes pursuant to this
Section 3.01 if the principal amount of the Notes has been accelerated, and such
acceleration has not been rescinded, on or prior to the Fundamental Change
Purchase Date (except in the case of an acceleration resulting from a Default by
the Company in the payment of the Fundamental Change Purchase Price with respect
to such Notes). In the event the principal amount of the Notes is accelerated
following delivery of a Fundamental Change Company Notice (except in the case of
an acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Purchase Price with respect to such Notes), the Trustee will
promptly (i) return to the respective Holders thereof any Physical Notes
tendered to it or (ii) effect appropriate book-entry transfers to the respective
beneficial holders thereof any beneficial interests in a Global Note tendered to
it in compliance with the Applicable Procedures, in which case, upon such return
or transfer, as the case may be, the Fundamental Change Purchase Notice with
respect thereto shall be deemed to have been withdrawn.

 

 17 

 



 

Section 3.02.         Fundamental Change Company Notice.

 

(a)          General. On or before the 5th Business Day after the occurrence of
a Fundamental Change, the Company shall provide to all Holders of the Notes, the
Trustee and the Paying Agent (in the case of any Paying Agent other than the
Trustee) a written notice (the “Fundamental Change Company Notice”) of the
occurrence of such Fundamental Change and of the purchase right at the option of
the Holders arising as a result thereof. Such notice shall be sent to the
Holders in accordance with Section 12.08(c) (with a copy to the Trustee).
Simultaneously with providing such Fundamental Change Company Notice, the
Company shall issue a press release announcing the occurrence of such
Fundamental Change and make the press release available on the Company’s
website. Each Fundamental Change Company Notice shall specify:

 

(i)          the events causing the Fundamental Change;

 

(ii)         the Effective Date of the Fundamental Change, and whether the
Fundamental Change is a Make-Whole Fundamental Change, in which case the notice
shall state the Effective Date of the Make-Whole Fundamental Change;

 

(iii)        information about the Holder’s right to convert the Notes;

 

(iv)         information about the Holder’s right to require the Company to
purchase the Notes;

 

(v)          the last date on which a Holder of Notes may exercise the purchase
right pursuant to Section 3.01;

 

(vi)         the Fundamental Change Purchase Price;

 

(vii)        the Fundamental Change Purchase Date;

 

(viii)      the name and address of the Paying Agent and the Conversion Agent,
if applicable;

 

(ix)         the applicable Conversion Rate and any adjustments to the
applicable Conversion Rate resulting from the Fundamental Change;

 

(x)          if applicable, that the Notes with respect to which a Fundamental
Change Purchase Notice has been delivered by a Holder may be converted only if
the Holder withdraws the Fundamental Change Purchase Notice in accordance with
Section 3.05;

 

(xi)         the procedures required for exercise of the purchase option upon
the Fundamental Change, including that the Holder must exercise the purchase
option prior to the Fundamental Change Expiration Time; and

 

(xii)        that the Holder shall have the right to withdraw any Notes
surrendered for purchase prior to the Fundamental Change Expiration Time and the
procedures required for withdrawal of any such exercise as described in 3.05;

 

(b)          No failure of the Company to give the foregoing notices and no
defect therein shall limit the Holders’ repurchase rights or affect the validity
of the proceedings for the repurchase of the Notes pursuant to Section 3.01.

 

 18 

 



 

(c)          At the Company’s written request, the Trustee shall give the
Fundamental Change Company Notice in the Company’s name and at the Company’s
expense; provided, however, that, in all cases, the Fundamental Change Company
Notice shall be prepared by the Company; provided, further that the Company
shall have delivered to the Trustee, at least three Business Days before the
Fundamental Change Company Notice is required to be given to the Holders (or
such shorter period agreed to by the Trustee), an Officer’s Certificate
requesting that the Trustee give such notice and attaching the form of
Fundamental Change Company Notice and including the information required by
Section 3.02(a). Neither the Trustee nor the Paying Agent shall be responsible
for determining if a Fundamental Change has occurred or for delivering a
Fundamental Change Company Notice to Holders or for the content of any
Fundamental Change Company Notice.

  

Section 3.03.         Repurchase Procedures.

 

(a)          Purchases of Notes under Section 3.01 shall be made, at the option
of the Holder thereof, upon:

 

(i)          if the Notes to be purchased are Physical Notes, delivery to the
Trustee by the Holder of a duly completed notice in the Form of Fundamental
Change Purchase Notice (the “Fundamental Change Purchase Notice”) together with
the Physical Notes duly endorsed for transfer, at any time prior to the Close of
Business on the Business Day immediately preceding the Fundamental Change
Purchase Date, (the “Fundamental Change Expiration Time”); and

 

(ii)         if the Notes to be purchased are Global Notes, delivery to the
Trustee of the beneficial interest in such Global Notes, by book-entry transfer,
in compliance with the Applicable Procedures and the satisfaction of any other
requirements of the Depositary in connection with tendering beneficial interests
in a Global Note for purchase by the Fundamental Change Expiration Time.

 

The Fundamental Change Purchase Notice in respect of any Notes to be purchased
shall state:

 

(i)          if certificated, the certificate numbers of such Holder’s Notes;

 

(ii)         the portion of the principal amount of such Notes to be purchased,
which must be such that the principal amount not purchased equals $1,000 or an
integral multiple of $1,000; and

 

(iii)        that such Notes are to be purchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture.

 

(b)          Notice to Company. The Paying Agent shall promptly notify the
Company of the receipt by it of any Fundamental Change Purchase Notice or
written notice of withdrawal thereof.

 

Section 3.04.         Effect of Fundamental Change Purchase Notice.

 

Upon receipt by the Paying Agent of Physical Notes and a Fundamental Change
Purchase Notice or beneficial interests in a Global Note by book-entry transfer
as specified in Section 3.03, the Holder of the tendered Note shall (unless such
Fundamental Change Purchase Notice is withdrawn in accordance with Section 3.05)
thereafter be entitled to receive solely the Fundamental Change Purchase Price,
in cash with respect to such Note (and any previously accrued and unpaid
interest on such Note, if applicable). Such Fundamental Change Purchase Price
shall be paid to such Holder, provided that the conditions in this Article 3
have been satisfied (including, without limitation, the proper delivery or
book-entry transfer of such Note as required under Section 3.03(a)) and subject
to the Paying Agent holding money sufficient to pay the Fundamental Change
Purchase Price, promptly following the later of the applicable Fundamental
Change Purchase Date and the time of delivery or book-entry transfer of such
Note to the Paying Agent by the Holder thereof in the manner required by Section
3.03(a).

 

 19 

 



  

Section 3.05.         Withdrawal of Fundamental Change Purchase Notice.

 

A Fundamental Change Purchase Notice may be withdrawn (in whole or in part) by
means of a written notice of withdrawal delivered to the Paying Agent in
accordance with the Fundamental Change Company Notice, as applicable, at any
time prior to the Fundamental Change Expiration Time, as applicable, specifying:

 

(a)          the principal amount of the Notes with respect to which such notice
of withdrawal is being submitted;

 

(b)          if certificated, the certificate numbers of the withdrawn Notes;
and

 

(c)          the principal amount, if any, of each Note that remains subject to
the Fundamental Change Purchase Notice, which must be such that the principal
amount of such Holder’s Notes not purchased equals $1,000 or an integral
multiple of $1,000;

 

provided, however, that if the Notes are Global Notes, the notice must comply
with the Applicable Procedures.

 

The Paying Agent will promptly return to the respective Holders thereof any
Physical Notes with respect to which a Fundamental Change Purchase Notice has
been withdrawn in compliance with the provisions of Sections 3.05 or 3.07, as
applicable.

 

Section 3.06.         Deposit of Fundamental Change Purchase Price.

 

Prior to 11:00 a.m., New York City time, on the Fundamental Change Purchase
Date, the Company shall deposit with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent,
shall segregate and hold in trust as provided herein) an amount of money (in
immediately available funds if deposited on such Business Day) sufficient to pay
the Fundamental Change Purchase Price of all the Notes or portions thereof that
are to be purchased as of the Fundamental Change Purchase Date. If the Paying
Agent holds money sufficient to pay the Fundamental Change Purchase Price of the
tendered Notes on the Fundamental Change Purchase Date, then (a) such tendered
Notes will cease to be Outstanding and (except as provided below in clause (b))
interest will cease to accrue thereon (whether or not book-entry transfer of the
Notes is made or whether or not the Notes are delivered to the Paying Agent) and
(b) all other rights of the Holders of such tendered Notes will terminate (other
than (x) the right to receive the Fundamental Change Purchase Price and (y) the
right of the Holder of record on such Regular Record Date to receive any
interest payment pursuant to Section 3.01, if applicable).

 

Section 3.07.         Notes Purchased in Whole or in Part.

 

Any Note that is to be purchased pursuant to this Article 3, whether in whole or
in part, shall be surrendered at the office of the Paying Agent (with due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and, to the extent that only a part of the
Note so surrendered is to be purchased, the Company shall execute and, upon
receipt of a Company Order, the Trustee shall authenticate and deliver to the
Holder of such Note, without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered that is not purchased.

   

Section 3.08.         Covenant To Comply with Applicable Laws upon Purchase of
Notes.

 

In connection with any purchase of Notes under Section 3.01, the Company shall,
in each case if required by law, (i) comply with the provisions of Rule 13e-4,
Rule 14e-1 and any other tender offer rules under the Exchange Act to the extent
any such rules are applicable, (ii) file a Schedule TO or any successor or
similar schedule, if required, under the Exchange Act and (iii) otherwise comply
with all U.S. federal or state securities laws applicable to the Company in
connection with offer by the Company to purchase Notes under Section 3.01, in
each case, so as to permit the rights and obligations under this Article 3 to be
exercised in the time and in the manner specified under this Article 3.

 

 20 

 



 

Section 3.09.         Repayment to the Company.

 

To the extent that the aggregate amount of money deposited by the Company
pursuant to Section 3.06 exceeds the aggregate Fundamental Change Purchase Price
of the Notes or portions thereof that the Company is obligated to purchase as of
the Fundamental Change Purchase Date, then, following the Fundamental Change
Purchase Date, the Paying Agent shall, upon demand of the Company, promptly
return any such excess to the Company.

 

Article 4
CONVERSION

 

Section 4.01.         Right To Convert.

 

(a)          Subject to and upon compliance with the provisions of this
Indenture, each Holder shall have the right, at such Holder’s option, to convert
all or any portion of its Notes at an initial Conversion Rate of 224.7191 shares
of Common Stock per $1,000 aggregate principal amount of Notes into the
Settlement Amount determined in accordance with Section 4.03(a)(ii) at any time
until the Close of Business on the Business Day immediately preceding the stated
Maturity Date.

 

(b)          (i)        If the Company elects to issue or distribute, as the
case may be, to all or substantially all holders of the Common Stock (x) any
rights, options or warrants entitling them to subscribe for or purchase, for a
period expiring within 45 calendar days after the declaration date for such
issuance, shares of the Common Stock, at a price per share that is less than the
average of the Closing Sale Prices of the Common Stock for the 10 consecutive
Trading-Day period ending on, and including, the Trading Day immediately
preceding the declaration date for such issuance; or (y) cash, debt securities
(or other evidence of indebtedness) or other assets or securities (excluding
dividends or distributions in respect of which an adjustment to the Conversion
Rate is made pursuant to Section 4.04(a)), which distribution has a per share
value exceeding 10% of the Closing Sale Price of the Common Stock as of the
Trading Day immediately preceding the declaration date for such distribution,
then, in either case, the Company must deliver notice of such distribution, and
of the Ex-Dividend Date for such distribution, to the Holders at least 30
Scheduled Trading Days prior to the Ex-Dividend Date for such distribution.

 

(ii)        If a transaction or event that constitutes a Fundamental Change or a
Make-Whole Fundamental Change occurs, to the extent practicable, the Company
shall give notice to Holders of the anticipated effective date for such
transaction or event not more than 50 Scheduled Trading Days nor less than 30
Scheduled Trading Days prior to the anticipated effective date or, if the
Company does not have knowledge of such transaction or event at least 30
Scheduled Trading Days prior to the anticipated effective date, within two
Business Days of the date upon which the Company receives notice, or otherwise
becomes aware of such transaction or event (but in no event later than the
actual effective date of such transaction or event). Neither the Trustee nor the
Conversion Agent shall have any obligation (x) to determine whether the
condition described in this Section 4.01(b)(ii) has occurred or (y) to verify
the Company’s determination regarding such condition.

  

(iii)         If the Company is a party to a consolidation, merger or binding
share exchange or a sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the Company’s property and assets
that does not also constitute a Fundamental Change, in each case pursuant to
which the Common Stock would be converted into cash, securities or other
property, the Company shall notify Holders at least 30 Scheduled Trading Days
prior to the anticipated effective date of such transaction. Neither the Trustee
nor the Conversion Agent shall have any obligation (x) to determine whether the
condition described in this Section 4.01(b)(iii) has occurred or (y) to verify
the Company’s determination regarding such condition.

 

 21 

 



 

Section 4.02.         Conversion Procedures.

 

(a)          Each Physical Note shall be convertible at the office of the
Conversion Agent and, if applicable, in accordance with the Applicable
Procedures.

 

(b)          To exercise the conversion privilege with respect to a beneficial
interest in a Global Note, the Holder must comply with the Applicable Procedures
for converting, and effecting a book-entry transfer to the Conversion Agent of,
a beneficial interest on a Global Note and pay the funds, if any, required by
Section 4.02(f) and any taxes or duties if required pursuant to Section 4.02(g),
and the Conversion Agent must be informed of the conversion in accordance with
the customary practice of the Depositary.

 

To exercise the conversion privilege with respect to any Physical Notes, the
Holder of such Physical Notes shall:

 

(i)          duly sign and complete a conversion notice in the form set forth in
the Form of Notice of Conversion (the “Conversion Notice”) or a facsimile of the
Conversion Notice;

  

(ii)         deliver the Conversion Notice, which is irrevocable, and the Note
to the Conversion Agent;

 

(iii)        if required, furnish appropriate endorsements and transfer
documents;

 

(iv)        if required, pay all transfer or similar taxes as set forth in
Section 4.02(g); and

 

(v)         if required, make any payment required under Section 4.02(f).

 

If, upon conversion of a Note, any shares of Common Stock are to be issued to a
Person other than the Holder of such Note, the related Conversion Notice shall
include such other Person’s name and address.

 

If a Note has been submitted for repurchase pursuant to a Fundamental Change
Purchase Notice, such Note may not be converted except to the extent such Note
has been withdrawn by the Holder and is no longer submitted for repurchase
pursuant to a Fundamental Change Purchase Notice or unless such Fundamental
Change Purchase Notice is withdrawn in accordance with Section 3.07 prior to the
relevant Fundamental Change Expiration Time.

 

For any Note, the date on which the Holder of such Note satisfies all of the
applicable requirements set forth above with respect to such Note shall be the
“Conversion Date” with respect to such Note.

 

Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) surrendered for conversion immediately prior to the Close of
Business on the applicable Conversion Date; provided, however, that except to
the extent required by Section 4.04, the person in whose name any shares of
Common Stock shall be issuable upon conversion, if any, shall be treated as a
stockholder of record (i) as of the Close of Business on the last VWAP Trading
Day of the applicable Conversion Period in a Combination Settlement and (ii) as
of the Close of Business on the Conversion Date in a Physical Settlement. For
the avoidance of doubt, subject to the satisfaction by the Company of each of
its obligations in connection with such conversion and any other conditions set
forth in this Indenture, at the Close of Business on the Conversion Date for
such conversion, the converting Holder shall no longer be the Holder of the
Notes so converted.

 

(c)          Endorsement. Any Notes surrendered for conversion shall, unless
shares of Common Stock issuable on conversion are to be issued in the same name
as the registration of such Notes, be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the Holder or its duly authorized attorney.

 

(d)          Physical Notes. If any Physical Notes in a denomination greater
than $1,000 shall be surrendered for partial conversion, the Company shall
execute and the Trustee shall authenticate and deliver to the Holder of the
Physical Notes so surrendered, without charge, new Physical Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Physical Notes.

 

 22 

 



  

(e)          Global Notes. Upon the conversion of a beneficial interest in
Global Notes, the Conversion Agent shall make a notation in its records as to
the reduction in the principal amount represented thereby. The Company shall
notify the Trustee in writing of any conversions of Notes effected through any
Conversion Agent other than the Trustee.

 

(f)          Interest Due Upon Conversion. If a Holder converts a Note after the
Close of Business on a Regular Record Date but prior to the Open of Business on
the Interest Payment Date corresponding to such Regular Record Date, such Holder
must accompany such Note with an amount of cash equal to the amount of interest
that will payable on such Note on the corresponding Interest Payment
Date; provided, however, that a Holder need not make such payment (1) if the
Conversion Date follows the Regular Record Date immediately preceding the
Maturity Date; (2) if the Company has specified a Fundamental Change Purchase
Date that is after a Regular Record Date and on or prior to the corresponding
Interest Payment Date; or (3) to the extent of any overdue interest, if any
overdue interest exists at the time of conversion with respect to such Note.

 

(g)          Taxes Due upon Conversion. If a Holder converts a Note, the Company
will pay any documentary, stamp or similar issue or transfer tax due on the
issue of any shares of the Common Stock upon the conversion, unless the tax is
due because the Holder requests that any shares be issued in a name other than
the Holder’s name, in which case the Holder will pay that tax.

 

Section 4.03.         Settlement Upon Conversion.

 

(a)          Settlement. Subject to this Section 4.03 and Sections 4.06 and
4.07, upon conversion of any Note, the Company shall pay or deliver, as the case
may be, to Holders, in full satisfaction of its conversion obligation under
Section 4.01, in respect of each $1,000 principal amount of Notes being
converted, a Settlement Amount consisting of, at the election of the Company in
accordance with the requirements specified herein, solely cash (“Cash
Settlement”), solely shares of Common Stock (together with cash in lieu of any
fractional share of Common Stock pursuant to Section 4.03(b)) (“Physical
Settlement”) or a combination of cash and shares of Common Stock (“Combination
Settlement”).

 

(i)          Settlement Election. All conversions occurring on or after the 25th
Scheduled Trading Day immediately preceding the Maturity Date shall be settled
by the same Settlement Method. Prior to the 25th Scheduled Trading Day
immediately preceding the Maturity Date, the Company will use the same
Settlement Method for all conversions occurring on the same Conversion Date, but
the Company shall not have any obligation to use the same Settlement Method with
respect to conversions that occur on different Conversion Dates. If the Company
elects a Settlement Method (a “Settlement Election”) and a Specified Dollar
Amount, if applicable (a “Specified Dollar Amount Election”), the Company shall
provide to the Holders so converting through the Trustee a notice of such
Settlement Method (each such notice, a “Settlement Election Notice”) or such
Specified Dollar Amount (each such notice, a “Specified Dollar Amount Election
Notice”), (x) no later than the Close of Business on the Business Day
immediately following the related Conversion Date or (y) in the case of any
conversions occurring on or after the 25th Scheduled Trading Day immediately
preceding the Maturity Date, no later than the Close of Business on the Business
Day immediately prior to the 25th Scheduled Trading Day immediately preceding
the Maturity Date (the “Settlement Method Election Date”). If the Company does
not elect a Settlement Method on or prior to the relevant Settlement Method
Election Date, the Company shall no longer have the right to elect Cash
Settlement or Physical Settlement, and the Company shall be deemed to have
elected Combination Settlement in respect of its Conversion Obligation, and the
Specified Dollar Amount per $1,000 principal amount of Notes converted shall be
deemed to be $1,000. If the Company elects Combination Settlement but does not
notify converting Holders of the Specified Dollar Amount per $1,000 principal
amount of Notes on or prior to the relevant Settlement Method Election Date,
such Specified Dollar Amount will be deemed to be $1,000.

 

 23 

 



 

In addition, the Company may, at its option, irrevocably elect Combination
Settlement with a particular Specified Dollar Amount for all conversions with a
Conversion Date subsequent to its notice to Holders thereof by notice of such
election to Holders, the Trustee and the Conversion Agent.

 

(ii)         Settlement Amount. The cash, shares of Common Stock or combination
of cash and shares of Common Stock in respect of any conversion of Notes (the
“Settlement Amount”) shall be computed as follows:

 

(A)         if the Company elects Physical Settlement, the Company shall deliver
to the converting Holder, in respect of each $1,000 principal amount of its
Notes being converted, a number of shares of Common Stock equal to the
applicable Conversion Rate, together with cash in lieu of any fractional shares
of Common Stock pursuant to Section 4.03(b);

 

(B)         if the Company elects Cash Settlement, the Company shall pay to the
converting Holder, in respect of each $1,000 principal amount of its Notes being
converted, cash in an amount equal to the sum of the Daily Conversion Values for
each of the 20 consecutive VWAP Trading Days during the related Conversion
Period; and

 

(C)         if the Company elects (or is deemed to have elected) Combination
Settlement, the Company shall pay or deliver, as the case may be, to the
converting Holder, in respect of each $1,000 principal amount of its Notes being
converted, an amount of cash and number of shares of Common Stock, if any, equal
to the sum of the Daily Settlement Amounts for each of the 20 consecutive VWAP
Trading Days during the related Conversion Period.

 

(iii)        Delivery Obligation. The Settlement Amounts upon conversion of the
Notes will be paid or delivered, as the case may be, by the Company through the
Conversion Agent. The Company shall pay or deliver, as the case may be, the
Settlement Amount due in respect of its conversion obligation under this
Section 4.03, (i) on the third Business Day immediately following the relevant
Conversion Date, if the Company elects Physical Settlement and (ii) on the third
Business Day immediately following the last VWAP Trading Day of the related
Conversion Period, in any other case; provided, however, that if prior to the
Conversion Date for any converted Notes, the Common Stock has been replaced by
Reference Property consisting solely of cash, the Company will pay the
conversion consideration due in respect of such conversion on the third Trading
Day immediately following the related Conversion Date, and, notwithstanding the
foregoing in this Section 4.03, no Conversion Period will apply to those
conversions. For the avoidance of doubt, in the case of Cash Settlement or
Combination Settlement, if a VWAP Market Disruption Event occurs on a Scheduled
Trading Day during the Conversion Period, or if such Scheduled Trading day is
not a VWAP Trading Day for any other reason, then the Daily Conversion Value or
Daily Settlement Amount, as applicable, will be determined on the next following
VWAP Trading Day, and delivery of the Settlement Amount will be delayed
accordingly. No interest will accrue on account of such delay.

 

(b)          Fractional Shares. Notwithstanding the foregoing, the Company will
not issue fractional shares of Common Stock as part of the Settlement Amount due
with respect to any converted Note. Instead, if any Settlement Amount includes a
fraction of a share of the Common Stock, the Company will, in lieu of delivering
such fraction of a share of Common Stock, pay an amount of cash equal to the
product of such fraction of a share and (i) in a Physical Settlement, the Daily
VWAP on the relevant Conversion Date, or if such Conversion Date is not a VWAP
Trading Day, the immediately preceding VWAP Trading Day or (ii) in the case of
any other Settlement Method, the Daily VWAP on the last VWAP Trading Day of the
relevant Conversion Period.

 

(c)          Conversion of Multiple Notes by a Single Holder. If a Holder
surrenders more than one Note for conversion on a single Conversion Date, the
Company will calculate the amount of cash and the number of shares of Common
Stock due with respect to such Notes as if such Holder had surrendered for
conversion one Note having an aggregate principal amount equal to the sum of the
principal amounts of each of the Notes surrendered for conversion by such Holder
on such Conversion Date or, if the Notes surrendered for conversion are
beneficial interests in a Global Note, based on such other aggregate number of
Notes, or beneficial interests therein, being surrendered by the Holder for
conversion on the same date as the Depositary may otherwise request.

 

 24 

 



 

(d)          Settlement of Accrued Interest and Deemed Payment of Principal. If
a Holder converts a Note, the Company will not adjust the Conversion Rate to
account for any accrued and unpaid interest on such Note, and the Company’s
delivery or payment, as the case may be, of cash, shares of Common Stock or a
combination of cash and shares of Common Stock into which a Note is convertible
will be deemed to satisfy and discharge in full the Company’s obligation to pay
the principal of, and accrued and unpaid interest, if any, on, such Note to, but
excluding, the Conversion Date; provided, however, that subject to
Section 4.02(f), if a Holder converts a Note after the Close of Business on a
Regular Record Date and prior to the Open of Business on the corresponding
Interest Payment Date, the Company will still be obligated to pay the interest
due on such Interest Payment Date to the Holder of such Note on such Regular
Record Date.

   

As a result, except as otherwise provided in the proviso to the immediately
preceding sentence, any accrued and unpaid interest with respect to a converted
Note will be deemed to be paid in full rather than cancelled, extinguished or
forfeited. In addition, if the Settlement Amount for any Note includes both cash
and shares of Common Stock, accrued but unpaid interest will be deemed to be
paid first out of the amount of cash delivered upon such conversion.

 

(e)          Notices. Whenever a Conversion Date occurs with respect to a Note,
the Conversion Agent will, as promptly as possible, and in no event later than
the Business Day immediately following such Conversion Date, deliver to the
Company and the Trustee, if it is not then the Conversion Agent, written notice
that a Conversion Date has occurred, which notice will state such Conversion
Date, the principal amount of Notes converted on such Conversion Date and the
names of the Holders that converted Notes on such Conversion Date.

 

On the first Business Day immediately following the last VWAP Trading Day of the
Conversion Period applicable to any Note surrendered for conversion in a Cash
Settlement or a Combination Settlement, the Company will deliver a written
notice to the Conversion Agent and the Trustee (if not also the Conversion
Agent) stating the amount of cash and the number of shares of Common Stock, if
any, that the Company is obligated to pay or deliver, as the case may be, to
satisfy its conversion obligation with respect to each Note converted on such
Conversion Date.

 

Section 4.04.         Adjustment of Conversion Rate.

 

The Conversion Rate will be adjusted as described in this Section 4.04, except
that no adjustment to the Conversion Rate will be made for a given transaction
if Holders of the Notes will participate in that transaction, without conversion
of the Notes, on the same terms and at the same time as a holder of a number of
shares of Common Stock equal to the principal amount of a Holder’s Notes divided
by $1,000 and multiplied by the Conversion Rate would participate.

 

(a)          If the Company issues solely shares of Common Stock as a dividend
or distribution on all or substantially all shares of the Common Stock, or if
the Company subdivides or combines the Common Stock, the Conversion Rate will be
adjusted based on the following formula:

  

CR1 = CR0 x OS1 OS0

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date of such dividend or distribution, or immediately prior
to the Open of Business on the effective date of such share split or
combination, as applicable;

 

 25 

 



 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date of such dividend or distribution, or immediately after the
Open of Business on the effective date of such share split or combination, as
applicable;

  

  OS0 = the number of shares of Common Stock outstanding immediately prior to
the Open of Business on such Ex-Dividend Date of such dividend or distribution,
or immediately prior to the Open of Business on the effective date of such share
split or combination, as applicable; and

 

  OS1 = the number of shares of Common Stock outstanding immediately after
giving effect to such dividend or distribution, or immediately after the
effective date of such subdivision or combination of common stock, as the case
may be.

 

Any adjustment made under this clause (a) will become effective immediately
after the Open of Business on the Ex-Dividend Date for such dividend or
distribution (regardless of whether the dividend or distribution date is
scheduled to occur after the Maturity Date), or immediately after the Open of
Business on the effective date of such subdivision or combination of Common
Stock, as the case may be. If such dividend, distribution, subdivision or
combination described in this clause (a) is declared but not so paid or made,
the Conversion Rate shall be immediately readjusted, effective as of the date
the Board of Directors or a duly authorized committee thereof determines not to
pay such dividend or distribution or to effect such subdivision or combination,
to the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared or subdivision or combination had not been
announced.

 

(b)          If an Ex-Dividend Date occurs for a distribution to all or
substantially all holders of the Common Stock any rights, options or warrants
entitling them, for a period of not more than 45 calendar days from the
announcement date for such distribution, to subscribe for or purchase shares of
the Common Stock, at a price per share less than the average of the Closing Sale
Prices of the Common Stock for the 10 consecutive Trading-Day period ending on,
and including, the Trading Day immediately preceding the announcement date for
such distribution, the Conversion Rate will be increased based on the following
formula

 

CR1 = CR0 x

OS0 + X

OS0 + Y

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date for such distribution;

 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date for such distribution;

 

  OS0 = the number of shares of Common Stock outstanding immediately prior to
the Open of Business on such Ex-Dividend Date for such distribution;

  

  X = the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and

 

  Y = the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights, options or warrants divided by the average of the
Closing Sale Prices of the Common Stock over the 10 consecutive Trading-Day
period ending on, and including, the Trading Day immediately preceding the
announcement date for such distribution.

 

Any increase made under this clause (b) will be made successively whenever any
such rights, options or warrants are issued and will become effective
immediately after the Open of Business on the Ex-Dividend Date for such
distribution, regardless of whether the distribution date is scheduled to occur
after the Maturity Date. To the extent that such rights, options or warrants
expire prior to the Maturity Date and shares of Common Stock are not delivered
after the expiration of such rights, options or warrants, the Conversion Rate
shall be decreased to the Conversion Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants were scheduled to be
distributed prior to the Maturity Date and are not so distributed, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if the Ex-Dividend Date for such distribution had not occurred.

 

 26 

 



 

For purposes of this Section 4.04(b) and Section 4.01(b)(i), in determining
whether any rights, options or warrants entitle the holders to subscribe for or
purchase shares of Common Stock at a price that is less than the average of the
Closing Sale Prices of the Common Stock for each Trading Day in the applicable
10 consecutive Trading-Day period, there shall be taken into account any
consideration the Company receives for such rights, options or warrants and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be determined in good faith by the Board of Directors or a
duly authorized committee thereof.

 

(c)          If an Ex-Dividend Date occurs for a distribution (the “Relevant
Distribution”) of shares of the Company’s Capital Stock, evidences of the
Company’s indebtedness or other assets or property of the Company’s or rights,
options or warrants to acquire the Company’s Capital Stock or other securities,
to all or substantially all holders of Common Stock (excluding (i) dividends or
distributions and rights, options or warrants as to which an adjustment was
effected under clause (a) or (b) above; (ii) dividends or distributions paid
exclusively in cash; and (iii) Spin-Offs), then the Conversion Rate will be
increased based on the following formula:

  

CR1 = CR0 x

SP0

SP0 - FMV

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date for such distribution;

 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date for such distribution;

 

  SP0 = the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day-period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

 

  FMV = the fair market value (as determined in good faith by the Board of
Directors or a duly authorized committee thereof) of the shares of Capital
Stock, evidences of indebtedness, assets or property or rights, options or
warrants distributed with respect to each outstanding share of Common Stock as
of the Open of Business on the Ex-Dividend Date for such distribution.

 

Any increase made under the above portion of this clause (c) will become
effective immediately after the Open of Business on the Ex-Dividend Date for
such distribution. No adjustment pursuant to the above formula will result in a
decrease of the Conversion Rate. However, if such distribution is scheduled to
be paid or made prior to the Maturity Date and is not so paid or made, the
Conversion Rate shall be decreased to be the Conversion Rate that would then be
in effect if such distribution had not been declared. Notwithstanding the
foregoing, if “FMV” (as defined above) is equal to or greater than “SP0” (as
defined above), in lieu of the foregoing increase, each Holder of a Note shall
receive, in respect of each $1,000 principal amount thereof, at the same time
and upon the same terms as holders of the Common Stock, without having to
convert its Notes, the amount and kind of the Relevant Distribution that such
Holder would have received if such Holder owned a number of shares of Common
Stock equal to the Conversion Rate in effect on the Ex-Dividend Date for the
distribution.

 

 27 

 

 

With respect to an adjustment pursuant to this clause (c) where there has been
an Ex-Dividend Date for a dividend or other distribution on the Common Stock of
shares of Capital Stock of any class or series, or similar equity interest, of
or relating to a subsidiary or other business unit, that are, or, when issued,
will be, listed or admitted for trading on a U.S. national securities exchange
(a “Spin-Off”), the Conversion Rate will be increased based on the following
formula:

 

CR1 = CR0 x

FMV0 + MP0

MP0

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date for such Spin-Off;

 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such Spin-Off;

 

  FMV0 = the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of the Common Stock over the first 10 consecutive Trading-Day period
commencing on, and including, the Ex-Dividend Date for the Spin-Off (such
period, the “Valuation Period”); and

 

  MP0 = the average of the Closing Sale Prices of Common Stock over the
Valuation Period.

 

The adjustment to the applicable conversion rate under the preceding paragraph
of this clause (c) will be determined on the last day of the Valuation Period
but will be given effect immediately after the Open of Business on the
Ex-Dividend Date for the Spin-Off. If the Ex-Dividend Date for the Spin-Off is
less than 10 Trading Days prior to, and including, the end of the Conversion
Period in respect of any conversion, references within this clause (c) to 10
Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Ex-Dividend Date for the Spin-Off to, and including, the last
VWAP Trading Day of such Conversion Period. In respect of any conversion during
the Valuation Period for any Spin-Off, references within this clause (c) related
to 10 Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Ex-Dividend Date for such Spin-Off to, but excluding, the
relevant Conversion Date.

 

For purposes of the second adjustment formula set forth in this Section 4.04(c),
(i) the Closing Sale Price of any Capital Stock or similar equity interest shall
be calculated in a manner analogous to that used to calculate the Closing Sale
Price of the Common Stock in the definition of “Closing Sale Price” set forth in
Section 1.01, (ii) whether a day is a Trading Day (and whether a day is a
Scheduled Trading Day and whether a Market Disruption Event has occurred) for
such Capital Stock or similar equity interest shall be determined in a manner
analogous to that used to determine whether a day is a Trading Day (or whether a
day is a Scheduled Trading Day and whether a Market Disruption Event has
occurred) for the Common Stock, and (iii) whether a day is a Trading Day to be
included in a Valuation Period will be determined based on whether a day is a
Trading Day for both the Common Stock and such Capital Stock or similar equity
interest.

  

 28 

 



 

Subject to Section 4.04(g), for the purposes of this Section 4.04(c), rights,
options or warrants distributed to all or substantially all holders of the
Common Stock entitling them to acquire the Company’s Capital Stock or other
securities, (either initially or under certain circumstances), which rights,
options or warrants, until the occurrence of a specified event or events (a
“Trigger Event”): (1) are deemed to be transferred with such shares of Common
Stock; (2) are not exercisable; and (3) are also issued in respect of future
issuances of Common Stock (including, for the avoidance of doubt, upon
settlement of conversions of Notes), shall be deemed not to have been
distributed for purposes of this Section 4.04(c) (and no adjustment to the
Conversion Rate under this Section 4.04(c) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this
Section 4.04(c). If any such rights, options or warrants, distributed prior to
the Issue Date are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date of such deemed distribution (in which case the original rights,
options or warrants shall be deemed to terminate and expire on such date without
exercise by any of the holders). In addition, in the event of any distribution
or deemed distribution of rights, options or warrants, or any Trigger Event or
other event (of the type described in the preceding sentence) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Conversion Rate under this Section 4.04(c) was made,
(1) in the case of any such rights, options or warrants which shall all have
been redeemed or purchased without exercise by any Holders thereof, upon such
final redemption or purchase (x) the Conversion Rate shall be readjusted as if
such rights, options or warrants had not been issued and (y) the Conversion Rate
shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or purchase price received by
holders of Common Stock with respect to such rights, options or warrants
(assuming each such holder had retained such rights, options or warrants), made
to all holders of Common Stock as of the date of such redemption or purchase,
and (2) in the case of such rights, options or warrants which shall have expired
or been terminated without exercise by any holders thereof, the Conversion Rate
shall be readjusted as if such rights and warrants had not been issued.

 

For purposes of Sections 4.04(a) through (c), if any dividend or distribution to
which this Section 4.04(c) applies includes one or both of:

 

(A)         a dividend or distribution of shares of Common Stock to which
Section 4.04(a) also applies (the “Clause A Distribution”); or

 

(B)         an issuance of rights, options or warrants entitling holders of the
Common Stock to subscribe for or purchase shares of the Common Stock to which
Section 4.04(b) also applies (the “Clause B Distribution”),

 

then (i) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a distribution to which this
Section 4.04(c) applies (the “Clause C Distribution”) and any Conversion Rate
adjustment required to be made under this Section 4.04(c) with respect to such
Clause C Distribution shall be made, (ii) the Clause B Distribution, if any,
shall be deemed to immediately follow the Clause C Distribution and any
Conversion Rate adjustment required by Section 4.04(b) with respect thereto
shall then be made, except that, if determined by the Company, (A) the
“Ex-Dividend Date” of the Clause B Distribution and the Clause A Distribution,
if any, shall be deemed to be the Ex-Dividend Date of the Clause C Distribution
and (B) any shares of Common Stock included in the Clause A Distribution or the
Clause B Distribution shall not be deemed to be “outstanding immediately prior
to the Open of Business on such Ex-Dividend Date” within the meaning of
Section 4.04(b), and (iii) the Clause A Distribution, if any, shall be deemed to
immediately follow the Clause C Distribution or the Clause B Distribution, as
the case may be, except that, if determined by the Company, (A) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution, if any, shall
be deemed to be the Ex-Dividend Date of the Clause C Distribution, and (B) any
shares of Common Stock included in the Clause A Distribution shall not be deemed
to be “outstanding immediately prior to the Open of Business on such Ex-Dividend
Date or such effective date” within the meaning of Section 4.04(a).

 

(d)          If an Ex-Dividend Date occurs for a cash dividend or distribution
to all, or substantially all, holders of the outstanding Common Stock (other
than any dividend or distribution in connection with the Company’s liquidation,
dissolution or winding up), the Conversion Rate will be increased based on the
following formula:

  

CR1 = CR0 x

SP0

SP0 - C

 

 29 

 



 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Ex-Dividend Date for such dividend or distribution;

 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such dividend or distribution;

 

  SP0 = the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and

 

  C = the amount in cash per share that the Company pays or distributes to
substantially all holders of the Common Stock.

 

Any increase made under this clause (d) shall become effective immediately after
the Open of Business on the Ex-Dividend date for such dividend or distribution.
No adjustment pursuant to the above formula will result in a decrease of the
Conversion Rate. However, if any dividend or distribution described in this
clause (d) is scheduled to be paid or made prior to the Maturity Date but is not
so paid or made, the new Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.

 

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a Note shall receive, for each $1,000 principal amount of Notes, at the same
time and upon the same terms as holders of shares of the Common Stock, without
having to convert its Notes, the amount of cash that such Holder would have
received if such Holder owned a number of shares of Common Stock equal to the
applicable Conversion Rate on the Ex-Dividend Date for such cash dividend or
distribution.

 

(e)          If the Company or any of its Subsidiaries makes a payment in
respect of a tender or exchange offer for the Common Stock, and if the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the average of the Closing Sale Prices of the Common Stock over
the 10 consecutive Trading-Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer (the “Offer Expiration Date”), the
Conversion Rate will be increased based on the following formula:

  

CR1 = CR0 x

AC + (SP1 x OS1)

  OS0 x SP1

 

where,

 

  CR0 = the Conversion Rate in effect immediately prior to the Open of Business
on the Trading Day next succeeding the Offer Expiration Date;

 

  CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Trading Day next succeeding the Offer Expiration Date;

 

  AC = the aggregate value of all cash and any other consideration (as
determined in good faith by the Board of Directors or a duly authorized
committee thereof) paid or payable for shares of Common Stock purchased in such
tender or exchange offer;

 

  OS0 = the number of shares of Common Stock outstanding immediately prior to
the time (the “Offer Expiration Time”) such tender or exchange offer expires
(prior to giving effect to such tender or exchange offer);

 

 30 

 



 

  OS1 = the number of shares of Common Stock outstanding immediately after the
Offer Expiration Time (after giving effect to the purchase of all shares
accepted for purchase or exchange in such tender or exchange offer); and

 

  SP1 = the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading-Day period commencing on, and including, the Trading Day
next succeeding the Offer Expiration Date.

 

The adjustment to the Conversion Rate under the preceding paragraph of this
clause (e) will be determined at the Close of Business on the tenth Trading Day
immediately following, but excluding, the Offer Expiration Date but will be
given effect at the Open of Business on the Trading Day next succeeding the
Offer Expiration Date. If the Trading Day next succeeding the Offer Expiration
Date is less than 10 Trading Days prior to, and including, the end of the
Conversion Period in respect of any conversion, references within this clause
(e) to 10 Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Trading Day next succeeding the Offer Expiration Date to, and
including, the last VWAP Trading Day of such Conversion Period. In respect of
any conversion during the 10 Trading Days commencing on the Trading Day next
succeeding the Offer Expiration Date, references within this clause (e) to 10
Trading Days shall be deemed to be replaced, solely in respect of that
conversion, with such lesser number of Trading Days as have elapsed from, and
including, the Trading Day next succeeding the Offer Expiration Date to, but
excluding, the relevant Conversion Date. No adjustment pursuant to the above
formula will result in a decrease of the Conversion Rate.

 

(f)          Special Settlement Provisions. Notwithstanding anything to the
contrary herein, if a Holder converts a Note and:

 

(i)          Combination Settlement is applicable to such Note and shares of
Common Stock are deliverable to settle the Daily Net Share Number for a given
VWAP Trading Day within the Conversion Period applicable to such Note;

 

(ii)         any distribution, transaction or event described in Sections
4.04(a) through (e) has not yet resulted in an adjustment to the Conversion Rate
on such VWAP Trading Day; and

 

(iii)        the shares of Common Stock deliverable in respect of such VWAP
Trading Day are not entitled to participate in the relevant distribution or
transaction (because such shares of Common Stock were not held on a related
Record Date or otherwise),

 

then the Company will adjust the number of shares of Common Stock delivered in
respect of the relevant VWAP Trading Day to reflect the relevant distribution or
transaction.

 

If a Holder converts a Note and:

 

(i)          Physical Settlement is applicable to such Note;

 

(ii)         any distribution or transaction described in Sections 4.04(a)
through (e) has not yet resulted in an adjustment to the Conversion Rate on a
given Conversion Date; and

 

(iii)        the shares of Common Stock deliverable on settlement of the related
conversion are not entitled to participate in the relevant distribution or
transaction (because such shares of Common Stock were not held on a related
Record Date or otherwise),

 

then the Company will adjust the number of shares of Common Stock delivered in
respect of the relevant conversion to reflect the relevant distribution or
transaction.

  

 31 

 

 

Notwithstanding the foregoing, if a Conversion Rate adjustment becomes effective
on any Ex-Dividend Date as described above, and a Holder that has converted its
Notes on or after such Ex-Dividend Date and on or prior to the related Record
Date would be treated as the record holder of shares of Common Stock as of the
related Conversion Date pursuant to Section 4.03 based on an adjusted Conversion
Rate for such Ex-Dividend Date, then, notwithstanding the foregoing Conversion
Rate adjustment provisions, the Conversion Rate adjustment relating to such
Ex-Dividend Date will not be made for such converting Holder. Instead, such
Holder will be treated as if such Holder were the record owner of the shares of
Common Stock on an unadjusted basis and participate in the related dividend,
distribution or other event giving rise to such adjustment.

 

(g)          Poison Pill. If a Holder converts a Note, to the extent that the
Company has a rights plan in effect, if Physical Settlement applies to such
Note, on the Conversion Date applicable to such Note, and if Combination
Settlement applies to such Note on any VWAP Trading Day in the Conversion Period
applicable to such Note, the Holder converting such Note will receive, in
addition to any shares of Common Stock otherwise received in connection with
such conversion on such Conversion Date or such VWAP Trading Day, as the case
may be, the rights under the rights plan, unless prior to such Conversion Date
or such VWAP Trading Day, as the case may be, the rights have separated from the
Common Stock, in which case, and only in such case, the Conversion Rate will be
adjusted at the time of separation as if the Company distributed to all holders
of the Common Stock, Distributed Property as described in Section 4.04(c),
subject to readjustment in the event of the expiration, termination or
redemption of such rights.

 

(h)          Deferral of Adjustments. Notwithstanding anything to the contrary
herein, the Company will not be required to adjust the Conversion Rate unless
such adjustment would result in a change of at least one percent; provided,
however, that the Company shall carry forward any adjustments that are less than
one percent of the Conversion Rate and make such carried forward adjustments (i)
when the cumulative net effect of all adjustments not yet made will result in a
change of at least one percent of the Conversion Rate or (ii) regardless of
whether the aggregate adjustment is less than one percent, (1) upon any offer to
purchase the Notes following a Fundamental Change, (2) on each of the VWAP
Trading Days within any Conversion Period, (3) upon any conversion of Notes and
(4) on the Effective Date for any Fundamental Change or Make-Whole Fundamental
Change.

 

(i)          Limitation on Adjustments. Except as stated in this Section 4.04,
the Company will not adjust the Conversion Rate for the issuance of shares of
Common Stock or any securities convertible into or exchangeable for shares of
Common Stock or the right to purchase shares of Common Stock or such convertible
or exchangeable securities. If, however, the application of the formulas in
Sections 4.04(a) through (e) would result in a decrease in the Conversion Rate,
then, except to the extent of any readjustment to the Conversion Rate, no
adjustment to the Conversion Rate will be made (other than as a result of a
reverse share split or share combination).

  

For purposes of this Section 4.04, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company so
long as the Company does not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.

 

Section 4.05.         Discretionary and Voluntary Adjustments.

 

 

(a)          Discretionary Adjustments. Whenever any provision of this Indenture
requires the Company to calculate the Closing Sale Prices, the Daily VWAPs or
any function thereof over a span of multiple days (including during an
Conversion Period), the Company will make appropriate adjustments to each, if
any, to account for any adjustment to the Conversion Rate that becomes
effective, or any event requiring an adjustment to the Conversion Rate where the
effective date, Ex-Dividend Date or Offer Expiration Date of the event occurs,
at any time during the period when such Closing Sale Prices, the Daily VWAPs or
function thereof is to be calculated.

 

 32 

 



 

(b)          Voluntary Adjustments. The Company is permitted to increase the
Conversion Rate of the Notes by any amount for a period of at least 20 Business
Days if such increase is irrevocable for such period and the Board of Directors
determines that such increase would be in the Company’s best
interest; provided that the Company must give at least 15 days’ prior notice of
any such increase in the Conversion Rate. The Company may also (but is not
required to) increase the Conversion Rate to avoid or diminish income tax to
holders of Common Stock or rights to purchase shares of Common Stock in
connection with a dividend or distribution of shares (or rights to acquire
shares) or similar event.

 

Section 4.06.         Adjustment to Conversion Rate Upon Conversion in
Connection with a Make-Whole Fundamental Change.

 

 

(a)          Increase in the Conversion Rate. If a Holder elects to convert its
Notes in connection with a Make-Whole Fundamental Change, then the Company
shall, to the extent provided herein, increase the Conversion Rate for the Notes
so surrendered for conversion by a number of additional shares of Common Stock
(the “Additional Shares”), as described in this Section 4.06. A conversion of
Notes shall be deemed for these purposes to be “in connection with” a Make-Whole
Fundamental Change if the relevant Conversion Notice is received by the
Conversion Agent during the period from, and including, the Effective Date of
the Make-Whole Fundamental Change up to, and including, the Business Day
immediately prior to the related Fundamental Change Purchase Date or, if such
Make-Whole Fundamental Change is not also a Fundamental Change, the 40th
Scheduled Trading Day immediately following the Effective Date for such
Make-Whole Fundamental Change (such period, the “Make-Whole Fundamental Change
Period”).

  

(b)          Determining the Number of Additional Shares. The number of
Additional Shares, if any, by which the Conversion Rate will be increased for a
Holder that converts its Notes in connection with a Make-Whole Fundamental
Change shall be determined by reference to the table attached as Schedule A,
based on the Effective Date, and the price (the “Stock Price”) paid (or deemed
paid) per share of the Common Stock in the Make-Whole Fundamental Change, as
determined under the two immediately following sentences. If the holders of the
Common Stock receive only cash in a Make-Whole Fundamental Change described in
clause (2) of the definition of “Fundamental Change,” the Stock Price shall be
the cash amount paid per share of Common Stock. Otherwise, the Stock Price shall
be the average of the Closing Sale Prices of the Common Stock over the five
consecutive Trading-Day period ending on, and including, the Trading Day
immediately preceding the relevant Effective Date.

 

(c)          Interpolation and Limits. The exact Stock Prices and Effective
Dates may not be set forth in the table in Schedule A, in which case:

 

(i)          If the Stock Price is between two Stock Prices in the table or the
Effective Date is between two dates in the table, the number of Additional
Shares shall be determined by a straight-line interpolation between the number
of Additional Shares set forth for the higher and lower Stock Prices and the
earlier and later dates, as applicable, based on a 365 day year.

 

(ii)         If the Stock Price is greater than $20.00 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table in Schedule A), no Additional Shares will be added to the
Conversion Rate.

 

(iii)        If the Stock Price is less than $3.56 per share (subject to
adjustments in the same manner as the Stock Prices set forth in the column
headings of the table in Schedule A), no Additional Shares will be added to the
Conversion Rate.

 

Notwithstanding the foregoing, in no event will the Conversion Rate be increased
on account of a Make-Whole Fundamental Change to exceed 280.8988 shares of
Common Stock per $1,000 principal amount of Notes, subject to adjustments in the
same manner as the Conversion Rate is required to be adjusted as set forth in
Section 4.04.

 

 33 

 



 

(iv)        The Stock Prices set forth in the column headings of the table
in Schedule A shall be adjusted as of any date on which the Conversion Rate of
the Notes is otherwise required to be adjusted. The adjusted Stock Prices shall
equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to such adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The number
of Additional Shares set forth in such table shall be adjusted in the same
manner and at the same time as the Conversion Rate is required to be adjusted as
set forth in Section 4.04.

 

(d)          Notices. The Company will notify in writing the Holders, the
Trustee and the Conversion Agent of the anticipated Effective Date of any
Make-Whole Fundamental Change and issue a press release as soon as practicable
after the Company first determines the anticipated Effective Date of such
Make-Whole Fundamental Change (and make the press release available on the
Company’s website). The Company will use its commercially reasonable efforts to
give notice to Holders of the anticipated Effective Date of such Make-Whole
Fundamental Change not more than 50 Scheduled Trading Days nor less than 30
Scheduled Trading Days prior to the anticipated Effective Date.

 

Section 4.07.         Effect of Recapitalization, Reclassification,
Consolidation, Merger or Sale.

 

(a)          Merger Events. In the case of:

 

(i)          any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a split, subdivision or combination for
which an adjustment was made pursuant to Section 4.04(a));

 

(ii)         any consolidation, merger, combination, binding share exchange or
similar transaction involving the Company;

 

(iii)        any sale, assignment, conveyance, transfer, lease or other
disposition to a third party of the consolidated property and assets of the
Company as an entirety or substantially as an entirety; or

 

(iv)        a liquidation or dissolution of the Company;

 

and, in each case, as a result of which the Common Stock would be converted
into, or exchanged for, common stock, other securities, other property or assets
(including cash or any combination thereof) (any such event, a “Merger Event,”
any such common stock, other securities, other property or assets (including
cash or any combination thereof), “Reference Property,” and (i) the amount and
kind of Reference Property that a holder of one share of Common Stock is
entitled to receive in the applicable Merger Event, or (ii) if as a result of
the applicable Merger Event, each share of Common Stock is converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the per share
of Common Stock weighted average of the amounts and kinds of Reference Property
received by the holders of Common Stock that affirmatively make such an election
(disregarding, for these purposes, any arrangement to deliver cash in lieu of
any fractional security or other unit of Reference Property), a “Unit of
Reference Property”) then, at the effective time of such Merger Event, Holders
of each $1,000 principal amount of Notes shall be entitled thereafter to convert
such Notes into the kind and amount of Reference Property that a Holder of a
number of shares of Common Stock equal to the Conversion Rate in effect
immediately prior to such Merger Event would have owned or been entitled to
receive upon such Merger Event, and, prior to or at the effective time of such
Merger Event, the Company or the successor or purchasing person, as the case may
be, shall execute with the Trustee a supplemental indenture providing for such
change in the right to convert each $1,000 principal amount of
Notes; provided, however, that at and after the effective time of the Merger
Event, (x) the Company will continue to have the right to determine the
Settlement Method upon conversion of the Notes pursuant to Sections 4.03(a)(i)
and (y) (i) any amount payable in cash upon conversion of the Notes in
accordance with Section 4.03 and 4.06 shall continue to be payable in cash,
(ii) the number of shares of Common Stock that the Company would have been
required to deliver upon conversion of the Notes in accordance with Section 4.03
and 4.06 shall instead be deliverable in Units of Reference Property that a
Holder of that number of shares of Common Stock would have received in such
Merger Event and (iii) the Daily VWAP and the Closing Sale Price will, to the
extent reasonably possible, be calculated based on the value of a Unit of
Reference Property and the definitions of VWAP Trading Day and VWAP Market
Disruption Event shall be determined by reference to the components of a Unit of
Reference Property. The Company shall notify in writing the Holders, the Trustee
and the Conversion Agent (if other than the Trustee) of such weighted average as
soon as practicable after such determination is made.

 

 34 

 

 

The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 4.07. Such supplemental indenture described in the
immediately preceding paragraph shall provide for adjustments which shall be as
nearly equivalent to the adjustments provided for in this Article 4 in the
judgment of the Board of Directors or the board of directors of the successor
person. If, in the case of any such Merger Event, the Reference Property
receivable thereupon by a holder of Common Stock includes shares of stock,
securities or other property or assets (including cash or any combination
thereof) of a person other than the successor or purchasing person, as the case
may be, in such Merger Event, then such indenture shall also be executed by such
other person.

 

If the Notes become convertible into, or exchanged for Reference Property, the
Company shall notify the Trustee and the Conversion Agent, and shall issue a
press release containing the relevant information (and make such press release
available on the Company’s website).

 

(b)          Notice of Supplemental Indentures. The Company shall cause written
notice of the execution of such supplemental indenture to be mailed to each
Holder, at the address of such Holder as it appears on the register of the Notes
maintained by the Registrar, within 20 calendar days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of such
supplemental indenture. The above provisions of this Section 4.07 shall
similarly apply to successive Merger Events.

 

(c)          Prior Notice. In addition, at least 20 Scheduled Trading Days
before any Merger Event, the Company shall give notice to Holders of such Merger
Event, or, if the Company has not publicly announced such Merger Event at such
time, as promptly as practicable after publicly announcing such Merger Event. In
any such notice, the Company shall also specify the composition of the Unit of
Reference Property for such Merger Event, or, if the Company has not determined
the composition of such Unit of Reference Property at such time, the Company
will provide an additional written notice to Holders that states the composition
of such Unit of Reference Property as promptly as practicable after determining
its composition.

 

(d)          Cash Mergers. Notwithstanding anything to the contrary herein, if
the consideration paid to holders of the Common Stock in any Merger Event is
comprised entirely of cash, then, for any conversion of Notes following such
Merger Event, (i) the consideration due upon the conversion of each $1,000
principal amount of Notes shall be solely in cash in an amount equal to the
Conversion Rate in effect on the Conversion Date (including any adjustment as
set forth in Section 4.06), multiplied by the price paid per share of Common
Stock in such Merger Event and (ii) the Company’s conversion obligation will be
determined and paid to Holders in cash on the third Business Day following the
applicable Conversion Date.

 

Section 4.08.         Certain Covenants.

 

(a)          Reservation of Shares. The Company shall reserve and keep available
at all times, free from preemptive rights, out of its authorized but unissued
Common Stock that is not committed for any other purpose, a number of shares of
Common Stock at least equal to the product of (i) the number of Notes then
outstanding multiplied by (ii) the maximum Conversion Rate of 280.8988 shares of
Common Stock, for the purpose of satisfying conversions of the Notes, which
shall be sufficient to satisfy conversions of all Outstanding Notes through
Physical Settlement.

 

(b)          Certain other Covenants. The Company covenants that all shares of
Common Stock that may be issued upon conversion of Notes shall be newly issued
shares or treasury shares, shall be issued in book-entry form, shall be duly
authorized, validly issued, fully paid and non-assessable and shall be free from
preemptive rights and free from any tax, lien or charge (other than those
created by the Holder or due to a change in registered owner). The Company shall
list or cause to have quoted any shares of Common Stock to be issued upon
conversion of Notes on each national securities exchange or over-the-counter or
other domestic market on which the Common Stock is then listed or quoted.

 

 35 

 



 

Section 4.09.         Responsibility of Trustee.

 

The Trustee and any Conversion Agent shall not at any time be under any duty or
responsibility to any Holder of Notes to determine or calculate the Conversion
Rate, to determine whether any facts exist which may require any adjustment of
the Conversion Rate, or to confirm the accuracy of any such adjustment when made
or the appropriateness of the method employed, or herein or in any supplemental
indenture provided to be employed, in making the same. The Trustee and any other
Conversion Agent (if other than the Company) shall not be accountable with
respect to the validity or value (or the kind or amount) of any shares of Common
Stock or of any other securities or property that may at any time be issued or
delivered upon the conversion of any Notes; and the Trustee and the Conversion
Agent (if other than the Company) make no representations with respect thereto.
Neither the Trustee nor any Conversion Agent (if other than the Company) shall
be responsible for any failure of the Company to issue, transfer or deliver any
shares of Common Stock or stock certificates or other securities or property or
cash upon the surrender of any Notes for the purpose of conversion or to comply
with any of the duties, responsibilities or covenants of the Company contained
in this Article 4. The rights, privileges, protections, immunities and benefits
given to the Trustee, including without limitation its right to be compensated,
reimbursed and indemnified, are extended to, and shall be enforceable by, the
Trustee in each of its capacities hereunder, including its capacity as
Conversion Agent.

 

Section 4.10.         Notice of Adjustment.

 

Whenever the Conversion Rate is adjusted as herein provided, the Company shall
promptly file with the Trustee and any Conversion Agent (if other than the
Trustee) an Officer’s Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officer’s Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Company shall (i) issue a press release and
make the press release available on the Company’s website and (ii) prepare a
notice of such adjustment of the Conversion Rate, in each case, setting forth
the adjusted Conversion Rate and the date as of which each adjustment becomes
effective and shall deliver such notice of such adjustment of the Conversion
Rate to the Holder of each Note at his or her last address appearing on the
Register provided for in Section 2.06 of this Indenture, within 20 days after
execution thereof. Failure to issue such press release or deliver such notice
shall not affect the legality, effectiveness or validity of any such adjustment
and shall not be an Event of Default under this Indenture.

 

Section 4.11.         Notice to Holders.

 

(a)          Notice to Holders Prior to Certain Actions. The Company shall
deliver notices of the events specified below at the times specified below and
containing the information specified below unless, in each case, (i) pursuant to
this Indenture, the Company is already required to deliver notice of such event
containing at least the information specified below at an earlier time or, (ii)
the Company, at the time it is required to deliver a notice, does not have
knowledge of all of the information required to be included in such notice, in
which case, the Company shall (A) deliver notice at such time containing only
the information that it has knowledge of at such time (if it has knowledge of
any such information at such time), and (B) promptly upon obtaining knowledge of
any such information not already included in a notice delivered by the Company,
deliver notice to each Holder with a copy to the Trustee and the Conversion
Agent containing such information. In each case, the failure by the Company to
give such notice, or any defect therein, shall not affect the legality or
validity of such event.

 

(i)          Voluntary Increases. If the Company increases the Conversion Rate
pursuant to Section 4.05(b), the Company shall mail to the Holders with a copy
to the Trustee and the Conversion Agent a notice of the increased Conversion
Rate and the period during which such increased Conversion Rate will be in
effect at least 15 calendar days prior to the date the increased Conversion Rate
takes effect, in accordance with the applicable law.

 

 36 

 



 

(ii)         Dissolutions, Liquidations and Winding-Ups. If there is a voluntary
or involuntary dissolution, liquidation or winding-up of the Company, the
Company shall deliver notice to the Holders as promptly as possible, but in any
event at least 15 calendar days prior to the earlier of (i) the date on which
such dissolution, liquidation or winding-up, as the case may be, is expected to
become effective or occur, and (ii) the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such dissolution,
liquidation or winding-up, as the case may be, which notice shall state the
expected effective date and record date for such event, as applicable, and the
amount and kind of property that a holder of one share of the Common Stock is
expected to be entitled, or may elect, to receive in such event. The Company
shall deliver an additional notice to holders, as promptly as practicable,
whenever the expected effective date or record date, as applicable, or the
amount and kind of property that a holder of one share of the Common Stock is
expect to be entitled to receive in such event, changes.

 

(b)          Notices After Certain Actions and Events. Whenever an adjustment to
the Conversion Rate becomes effective pursuant to Sections 4.04, 4.05 or 4.06,
the Company will (i) file with the Trustee an Officer’s Certificate stating that
such adjustment has become effective, the Conversion Rate, and the manner in
which the adjustment was computed and (ii) deliver written notice to the Holders
stating that such adjustment has become effective and the Conversion Rate or
conversion privilege as adjusted. Failure to give any such notice, or any defect
therein, shall not affect the validity of any such adjustment.

 

Article 5
COVENANTS

 

Section 5.01.         Payment of Principal and Interest and the Fundamental
Change Purchase Price.

 

The Company covenants and agrees that it will cause to be paid the principal of
(including the Fundamental Change Purchase Price, if applicable), premium, if
any, on and accrued and unpaid interest, if any, on each of the Notes at the
places, at the respective times and in the manner provided herein and in the
Notes.

 

Section 5.02.         Maintenance of Office or Agency.

 

The Company will maintain in the continental United States an office of the
Paying Agent, an office of the Registrar and an office or agency where Notes may
be surrendered for conversion (“Conversion Agent”) and where notices and demands
to or upon the Company in respect of the Notes and this Indenture (other than
the type contemplated by Section 12.14) may be served. The Company will give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made at the Corporate Trust Office or the office or agency of the
Trustee.

  

The Company may also from time to time designate as co-registrars one or more
other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations;
provided that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the continental
United States for such purposes. The Company will give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency. The terms “Paying Agent” and
“Conversion Agent” include any such additional or other offices or agencies, as
applicable.

 

The Company hereby initially designates the Trustee as the Paying Agent,
Registrar, Conversion Agent, and its Corporate Trust Office shall be considered
as one such office or agency of the Company for each of the aforesaid purposes.
The Company or its Affiliates may act as Paying Agent or Registrar.

 

With respect to any Global Note, the Corporate Trust Office of the Trustee or
any Paying Agent shall be the place of payment where such Global Note may be
presented or surrendered for payment or conversion or for registration of
transfer or exchange, or where successor Notes may be delivered in exchange
therefor; provided, however, that any such payment, conversion, presentation,
surrender or delivery effected pursuant to the Applicable Procedures for such
Global Note shall be deemed to have been effected at the place of payment for
such Global Note in accordance with the provisions of this Indenture.

 

 37 

 



 

Section 5.03.         Provisions as to Paying Agent.

 

(a)          If the Company shall appoint a Paying Agent other than the Trustee,
the Company will cause such Paying Agent to execute and deliver to the Trustee
an instrument in which such agent shall agree, subject to the provisions of this
Section 5.03:

 

(i)          that it will hold all sums held by it as such agent for the payment
of the principal of, any premium on, accrued and unpaid interest, if any, on,
and Fundamental Change Purchase Price for the Notes in trust for the benefit of
the Holders of the Notes;

 

(ii)         that it will give the Trustee prompt written notice of any failure
by the Company to make any payment of the principal of, any premium on, accrued
and unpaid interest, if any, on, or Fundamental Change Purchase Price for the
Notes when the same shall be due and payable; and

 

(iii)        that at any time during the continuance of an Event of Default,
upon request of the Trustee, it will forthwith pay to the Trustee all sums so
held in trust.

   

The Company shall, on or before each due date of the principal of, any premium
on, accrued and unpaid interest, if any, on, and Fundamental Change Purchase
Price for the Notes, deposit with the Paying Agent a sum sufficient to pay such
principal, premium, accrued and unpaid interest or Fundamental Change Purchase
Price, as the case may be, and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee in writing of any failure to take such
action, provided that, if such deposit is made on the due date, such deposit
must be received by the Paying Agent by 11:00 a.m., New York City time, on such
date.

 

(b)          If the Company shall act as its own Paying Agent, it will, on or
before each due date of the principal of, any premium on, accrued and unpaid
interest, if any, on, Fundamental Change Purchase Price for the Notes, set
aside, segregate and hold in trust for the benefit of the Holders of the Notes a
sum sufficient to pay such principal, any premium, accrued and unpaid interest,
if any, or Fundamental Change Purchase Price, as the case may be, so becoming
due and will promptly notify the Trustee in writing of any failure to take such
action and of any failure by the Company to make any payment of the principal
of, premium on, accrued and unpaid interest on, or Fundamental Change Purchase
Price for the Notes when the same shall become due and payable.

 

(c)          Anything in this Section 5.03 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay or cause to be paid to
the Trustee all sums held in trust by any Paying Agent hereunder as required by
this Section 5.03, such sums to be held by the Trustee upon the trusts herein
contained and upon such payment by the any Paying Agent to the Trustee, such
Paying Agent (if other than the Company) shall be released from all further
liability with respect to such sums.

 

(d)          Subject to any applicable abandoned property law, any money
deposited with the Trustee or any Paying Agent, or then held by the Company, in
trust for the payment of the principal of, any premium on, accrued and unpaid
interest, if any, on, or Fundamental Change Purchase Price for any Note and
remaining unclaimed for two years after such principal, premium, accrued and
unpaid interest, or Fundamental Change Purchase Price has become due and payable
shall be paid to the Company on written request of the Company contained in an
Officer’s Certificate, or (if then held by the Company) shall be discharged from
such trust; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that before the Trustee or such Paying Agent are
required to make any such repayment, the Company shall cause to be published
once, in a newspaper published in the English language, customarily published on
each Business Day and of general circulation in The Borough of Manhattan, The
City of New York, New York, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 calendar days
from the date of such publication, any unclaimed balance of such money then
remaining will be repaid to the Company.

 

 38 

 



 

Section 5.04.         Reports.

 

As long as any Notes are outstanding, the Company shall (i) file with the
Commission within the time periods prescribed by its rules and regulations and
(ii) furnish to the Trustee and the Holders within 15 calendar days after it is
required to file the same with the Commission pursuant to its rules and
regulations (giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act), all quarterly and annual financial information required to be
contained in Forms 10-Q and 10-K and, with respect to the annual consolidated
financial statements only, a report thereon by the Company’s independent
auditors. The Company shall not be required to file any report or other
information with the Commission if the Commission does not permit such filing,
although such reports will be required to be furnished to the Trustee. Any such
report, information or document that the Company files with the Commission
through the EDGAR system (or any successor thereto) will be deemed to be
delivered to the Trustee and the Holders for the purposes of this Section 5.04
at the time of such filing through the EDGAR system (or such successor thereto).

  

Delivery of any such reports, information and documents to the Trustee shall be
for informational purposes only, and the Trustee’s receipt of such reports,
information and documents shall not constitute actual or constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officer’s
Certificates) or any other agreement or document.

 

Section 5.05.         Statements as to Defaults.

 

The Company is required to deliver to the Trustee (i) within 120 days after the
end of each fiscal year ending December 31, an Officer's Certificate stating
whether or not the signers thereof know of any default of the Company that
occurred during the previous year and whether the Company, to the Officer’s
knowledge, is in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture and (ii) within 30 days after the
occurrence thereof, written notice in the form of an Officer’s Certificate of
any events that would constitute Defaults or Events of Default, setting forth
the details of such Defaults or Events of Default, their status and the action
the Company is taking or proposes to take in respect thereof. Such Officer’s
Certificate shall also comply with any additional requirements set forth in
Section 5.07. The Trustee shall not be deemed to have notice of any Default or
Event of Default except in accordance with Section 11.02(i).

 

Section 5.06.         Additional Interest Notice.

 

If Additional Interest is payable by the Company pursuant to Section 5.08 or
Section 6.03, the Company shall deliver to the Trustee and the Paying Agent an
Officer’s Certificate, prior to the Regular Record Date for each applicable
Interest Payment Date, to that effect stating (a) the amount of such Additional
Interest that is payable and (b) the date on which such interest is payable.
Unless and until a Responsible Officer of the Trustee receives at the Corporate
Trust Office such a certificate, the Trustee may assume without inquiry that no
such Additional Interest is payable. The Trustee shall have no obligation to
calculate or determine, or verify the Company's calculations or determinations
of, the amount of any Additional Interest payable by the Company under this
Indenture. If the Company has paid Additional Interest directly to the Persons
entitled to it, the Company shall deliver to the Trustee an Officer’s
Certificate setting forth the particulars of such payment.

 

Section 5.07.         Compliance Certificate and Opinions of Counsel.

 

(a)          Except as otherwise expressly provided in this Indenture, upon any
application or request by the Company to the Trustee to take any action under
any provision of this Indenture, the Company shall furnish to the Trustee an
Officer’s Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with.

 

 39 

 



 

(b)          Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture shall include:

 

(i)          a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

 

(ii)         a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(iii)        a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(iv)        a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

 

(c)          All applications, requests, certificates, statements or other
instruments given under this Indenture shall be without personal recourse to any
individual giving the same and may include an express statement to such effect.

 

Section 5.08.         Additional Interest.

 

(a)          If, at any time, the Notes are not Freely Tradable, including
pursuant to Rule 144 under the Securities Act, by Holders other than affiliates
(within the meaning of Rule 144) of the Company or Holders that were affiliates
(within the meaning of Rule 144) of the Company during the 90 days immediately
preceding the date of the proposed transfer (as a result of restrictions
pursuant to U.S. securities laws or the terms of this Indenture or the Notes),
the Company shall pay Additional Interest that will accrue on the Notes at the
rate of 0.50% per annum of the principal amount of Notes then Outstanding for
each day during such period for which the restrictions on transfer are
applicable.

  

(b)          Such Additional Interest that is payable under this Section 5.08
shall be payable in arrears on each Interest Payment Date following accrual in
the same manner as regular interest on the Notes and will be separate and
distinct from, and in addition to, any Additional Interest that may accrue
pursuant to Section 6.03, subject to the limitations on the maximum annual rate
of Additional Interest set forth in Section 6.03(d).

 

(c)          In no event shall Additional Interest accruing pursuant to this
Section 5.08 accrue on any day under the terms of this Indenture (taking any
such Additional Interest pursuant to this Section 5.08 together with any
Additional Interest pursuant to Sections 6.03(a) and 6.03(c)) at an annual rate
in excess of 0.50% for any violation or Default caused by the Company’s failure
to be current in respect of its Exchange Act reporting obligations.

 

Section 5.09.         Corporate Existence.

 

Subject to Article 9, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if, in the
judgment of the Company, the preservation thereof is no longer desirable in the
conduct of the business of the Company.

 

Section 5.10.         Restriction on Resales.

 

The Company shall not, and shall procure that no “affiliate” (as defined under
Rule 144) of the Company shall, resell any of the Notes that have been
reacquired by the Company or any such “affiliate” (as defined under Rule 144).

 

 40 

 



 

Section 5.11         Further Instruments and Acts.

 

Upon request of the Trustee, the Company will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.

 

Section 5.11.         Par Value Limitation.

 

The Company shall not take any action that, after giving effect to any
adjustment pursuant to Article 4, would result in the issuance of shares of
Common Stock for less than the par value of such shares of Common Stock.

 

Section 5.12.         Company to Furnish Trustee Names and Addresses of Holders.

 

The Company will furnish or cause to be furnished to the Trustee:

 

(a)          semi-annually, not later than the 10th day after each Regular
Record Date, a list, in such form as the Trustee may reasonably require,
containing all the information in the possession or control of the Company, or
any of its Paying Agents other than the Trustee, of the names and addresses of
the Holders, as of such preceding Regular Record Date, and

 

(b)          at such other times as the Trustee may request in writing, within
15 days after the receipt by the Company of any such request, a list of similar
form and content as of a date the Trustee may reasonably require.

 

Article 6
REMEDIES

 

Section 6.01.         Events of Default.

 

Each of the following events shall be an “Event of Default”:

 

(a)          the Company’s failure to pay the principal of or any premium, if
any, on any Note when due and payable on the Maturity Date, upon declaration of
acceleration or otherwise;

 

(b)          the Company’s failure to comply with its obligations under Article
4 to pay or deliver the Settlement Amount owing upon conversion of any Note
(including any Additional Shares or cash in lieu thereof) within five calendar
days;

 

(c)          the Company’s failure to pay any interest on any Note when due, and
such failure continues for a period of 30 days;

 

(d)          the Company's failure to pay the Fundamental Change Purchase Price
of any Note when due;

 

(e)          the Company’s failure to issue a Fundamental Change Company Notice
in accordance with the provisions of Section 3.02(a), notice of a Make-Whole
Fundamental Change in accordance with the provisions of Section 4.06(d) or
notice of a distribution in accordance with the provisions of Section
4.01(b)(i);

 

(f)          the Company’s failure to perform any other covenant required by the
Company in this Indenture (other than a covenant or agreement a default in whose
performance or whose breach is specifically addressed in Sections 6.01(a)
through (e) above) and such failure continues for 60 days after written notice
from the Trustee or the Holders of at least 25% in principal amount of the Notes
then Outstanding (a copy of which notice, if given by Holders, must also to be
given to the Trustee) has been received by the Company;

 

 41 

 



 

(g)          any indebtedness for money borrowed by, or any other payment
obligation of, the Company or any of its Subsidiaries that is a Significant
Subsidiary of the Company (or any group of Subsidiaries that, taken together,
would constitute a Significant Subsidiary of the Company), in an outstanding
principal amount, individually or in the aggregate, in excess of $5.0 million
(or its foreign currency equivalent at the time) (i) is not paid at final
maturity, upon required repurchase, upon redemption or when otherwise due
(except upon acceleration that does not result from such a failure to pay) or
(ii) is accelerated or otherwise is declared due and payable, unless, in the
case of this clause (ii), such indebtedness is discharged or the acceleration is
cured, waived or rescinded within 30 days of the date on which such indebtedness
was accelerated or was declared due and payable;

 

(h)          the Company or any of its Subsidiaries that is a Significant
Subsidiary of the Company (or any group of Subsidiaries that, taken together,
would constitute a Significant Subsidiary of the Company), fails to pay one or
more final and non-appealable judgments entered by a court or courts of
competent jurisdiction, the aggregate uninsured or unbonded portion of which is
in excess of $5.0 million, provided that, no Event of Default will be deemed to
occur under this clause (h) if such judgments are paid, discharged or stayed
within 60 days after (i) the date on which the right to appeal thereof has
expired if no such appeal has commenced, or (ii) the date on which all rights to
appeal have been extinguished;

 

(i)          the Company or any of its Significant Subsidiaries (or any group of
Subsidiaries that, taken together, would constitute a Significant Subsidiary of
the Company) (i) commences a voluntary case or other proceeding seeking the
liquidation, reorganization or other relief with respect to the Company or such
Significant Subsidiary or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect; (ii) seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of the
Company or such Significant Subsidiary of the Company or any substantial part of
the Company’s or such Significant Subsidiary of the Company’s property, (iii)
consents to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
(iv) makes a general assignment for the benefit of creditors, or (v) fails
generally to pay its debts as they become due; or

 

(j)          an involuntary case or other proceeding is commenced against the
Company or any of its Significant Subsidiaries (or any group of Subsidiaries
that, taken together, would constitute a Significant Subsidiary of the Company)
(i) seeking liquidation, reorganization or other relief with respect to the
Company or such Significant Subsidiary of the Company or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company or such Significant Subsidiary of the Company or
any substantial part of its property, and such involuntary case or other
proceeding remains undismissed and unstayed for a period of 60 consecutive days.

 

Section 6.02.         Acceleration; Rescission and Annulment.

 

(a)          If an Event of Default (other than an Event of Default specified in
Section 6.01(i) or Section 6.01(j) with respect to the Company) occurs and is
continuing, either the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes then Outstanding may declare 100% of the principal
of, premium, if any, and accrued and unpaid interest, if any, on all the Notes
then Outstanding to be due and payable immediately. If an Event of Default
specified in Section 6.01(i) or Section 6.01(j) with respect to the Company
occurs, 100% of the principal of, premium, if any, and accrued and unpaid
interest, if any, on all Notes shall automatically become immediately due and
payable.

 

(b)          Notwithstanding anything to the contrary in Section 6.02(a),
Section 6.04 or any other provision of this Indenture, if, at any time after the
principal of, and accrued and unpaid interest, if any, on, the Notes shall have
been so declared due and payable in accordance with Section 6.02(a), and before
any judgment or decree of a court of competent jurisdiction for the payment of
the monies due shall have been obtained, and each of the conditions set forth in
the immediately following clauses (i), (ii) and (iii) is satisfied:

 

 42 

 



 

(i)          the Company delivers or deposits with the Trustee the amount of
cash sufficient to pay all matured installments of principal and interest upon
all the Notes, and the principal of and accrued and unpaid interest, if any, on
all Notes which shall have become due otherwise than by acceleration (with
interest on such principal and, to the extent that payment of such interest is
enforceable under applicable law, on overdue installments of interest, at the
rate or rates, if any, specified in the Notes to the date of such payment or
deposit), and such amount as shall be sufficient to pay the Trustee its
compensation and reimburse the Trustee for its reasonable expenses,
disbursements and advances (including the fees and expenses of its agents and
counsel);

 

(ii)         rescission and annulment would not conflict with any judgment or
decree of a court of competent jurisdiction; and

 

(iii)        any and all Events of Default under this Indenture, other than the
non-payment of the principal of the Notes that became due because of the
acceleration, shall have been cured, waived or otherwise remedied as provided
herein,

 

then, the Holders of a majority of the aggregate principal amount of Notes then
Outstanding, by written notice to the Company and to the Trustee, may waive all
Defaults and Events of Default with respect to the Notes (except for any Default
or Event of Default arising from (a) the Company’s failure to pay principal
(including the Fundamental Change Purchase Price) of, or any interest on, any
Notes), (b) the Company’s failure to pay or deliver the Settlement Amounts due
upon conversion of any Note within the applicable time period set forth under
Section 4.03(a) or (c) the Company’s failure to comply with any provision of
this Indenture the modification of which would require the consent of the Holder
of each Outstanding Note affected) and may rescind and annul the declaration of
acceleration resulting from such Defaults or Events of Default (except for any
Default or Event of Default arising from (x) the Company’s failure to pay
principal (including the Fundamental Change Purchase Price) of, or any interest
on, any Notes), (y) the Company’s failure to pay or deliver the Settlement
Amounts due upon conversion of any Note within the applicable time period set
forth under Section 4.03(a) or (z) the Company’s failure to comply with any
provision of this Indenture the modification of which would require the consent
of the Holder of each Outstanding Note affected) and their
consequences; provided, that no such rescission or annulment will extend to or
will affect any subsequent Default or Event of Default or shall impair any right
consequent on such Default or Event of Default.

 

Section 6.03.         Additional Interest.

 

(a)          Notwithstanding Section 6.02, to the extent the Company elects, the
sole remedy for an Event of Default under Section 6.01(f) relating to the
Company’s failure to comply with Section 5.04 (such Event of Default, a
“Reporting Event of Default”), will, for the 180 days after the occurrence of
such Reporting Event of Default, consist exclusively of the right to receive
Additional Interest at an annual rate equal to (i) 0.25% per annum of the
principal amount of the Notes then Outstanding commencing on the date on which
such a Reporting Event of Default first occurs and ending on the earlier of the
date such Reporting Event of Default is cured or waived or the 90th day
following the occurrence of such Reporting Event of Default and (ii) 0.50% per
annum of the principal amount of such tranche of Notes outstanding commencing on
the 91st day following the occurrence of such Reporting Event of Default (if
such Reporting Event of Default is continuing on such 91st day) and ending on
the earlier of the date such Reporting Event of Default is cured or waived or
the 180th day following the occurrence of such Reporting Event of Default, in
each case payable in the same manner and on the same dates as the stated
interest payable on the Notes.

 

(b)          If the Reporting Event of Default is continuing on the 181st day
after the date on which such Reporting Event of Default occurred, the Notes will
be subject to acceleration as provided in Section 6.02(a).

 

(c)          In order to elect to pay the Additional Interest as the sole remedy
during the first 180 days after the occurrence of a Reporting Event of Default,
the Company must notify all Holders of Notes, the Trustee and the Paying Agent
in writing of such election on or before the Close of Business on the fifth
Business Day prior to the date on which such Reporting Event of Default would
otherwise occur. Upon the Company’s failure to timely give such notice of such
election or to pay the Additional Interest when due, the Notes will be
immediately subject to acceleration by declaration of the Trustee or the Holders
of at least 25% in aggregate principal amount of the Notes Outstanding as
provided in Section 6.02. Nothing in this Section 6.03 shall affect the rights
of Holders of Notes in the event of the occurrence of any other Event of
Default.

 

 43 

 



 

(d)          In no event shall Additional Interest accruing pursuant to
Sections 6.03(a) and 6.03(c) accrue on any day under the terms of this Indenture
(taking any such Additional Interest pursuant to Sections 6.03(a) and 6.03(c)
together with any Additional Interest pursuant to Section 5.08) at an annual
rate in excess of 0.50% for any violation or Default caused by the Company’s
failure to be current in respect of its Exchange Act reporting obligations. Such
Additional Interest will be payable in the same manner and on the same dates as
the stated interest payable on the Notes.

 

Section 6.04.         Waiver of Past Defaults.

 

Subject to Section 6.02(b), the Holders of not less than a majority of the
aggregate principal amount of Notes then Outstanding, by written notice to the
Company and to the Trustee, may waive any Default or Event of Default (except
for any Default or Event of Default arising from (a) the Company’s failure to
pay principal of, or any interest on, any Notes), (b) the Company’s failure to
pay or deliver the Settlement Amounts due upon conversion of any Note within the
applicable time period set forth under Section 4.03(a), or (c) the Company’s
failure to comply with any provision of this Indenture the modification of which
would require the consent of the Holder of each Outstanding Note affected) and
rescind any acceleration resulting from such Default or Event of Default and its
consequences; provided, that no such waiver will extend to or will affect any
subsequent Default or Event of Default or shall impair any right consequent on
such Default or Event of Default.

 

Section 6.05.         Control by Majority.

 

The Trustee will not be obligated to exercise any of its rights or powers at the
request of the Holders unless such Holders have offered to the Trustee security
or indemnity satisfactory to the Trustee against any loss, liability or expense.
Subject to this Indenture, applicable law and the Trustee’s indemnification, the
Holders of a majority in aggregate principal amount of the Outstanding Notes may
direct in writing the time, method and place of conducting any proceeding for
any remedy available to the Trustee or exercising any trust or power conferred
on the Trustee with respect to the Notes. The Trustee, however, may refuse to
follow any direction that conflicts with law or this Indenture or that the
Trustee determines is unduly prejudicial to the rights of any Holder.

 

Section 6.06.         Limitation on Suits.

 

Subject to Section 6.07, no Holder will have any right to institute any
proceeding under this Indenture, or for the appointment of a receiver or
Trustee, or for any other remedy under this Indenture or with respect to the
Notes unless:

 

(a)          the Holder has previously delivered to the Trustee written notice
of a continuing Event of Default;

 

(b)          the Holders of at least 25% in aggregate principal amount of the
then Outstanding Notes deliver to the Trustee a written request that the Trustee
pursue a remedy with respect to such Event of Default and have offered indemnity
reasonably satisfactory to the Trustee to institute such proceeding as Trustee;

 

(c)          the Trustee has failed to institute a proceeding within 60 days
after such notice, request and offer; and

 

(d)          the Trustee has not received from the Holders of a majority in
aggregate principal amount of the then Outstanding Notes a direction
inconsistent with such written request within 60 days after such notice, request
and offer.

 

 44 

 

 

Section 6.07.         Rights of Holders to Receive Payment and to Convert.

 

Notwithstanding anything to the contrary elsewhere in this Indenture, the above
limitations set forth under Section 6.06 do not apply to a suit instituted by a
Holder for the enforcement of a payment of the principal (including the
Fundamental Change Purchase Price, if applicable) of, or any accrued and unpaid
interest on, any Note, on or after the applicable due date or the right to
convert the Note or to receive the Settlement Amounts due upon conversion in
accordance with Article 4, and such right to receive any such payment or
delivery, as the case may be, on or after the applicable due dates shall not be
impaired or affected without the consent of such Holder. Payments of the
Fundamental Change Purchase Price, principal and interest that are not made when
due will accrue interest per annum at the then-applicable interest rate from the
required payment date.

 

Section 6.08.         Collection of Indebtedness; Suit for Enforcement by
Trustee.

 

If an Event of Default specified in Section 6.01(a), 6.01(b), 6.01(c) or 6.01(d)
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium on, interest on, Fundamental Change Purchase
Price for and the Settlement Amounts due upon the conversion of the Notes and
such further amount as is sufficient to cover the costs and expenses of
collection, including the compensation and reasonable expenses, disbursements
and advances of the Trustee, its agents and counsel, as well as any other
amounts that may be due under Section 11.06.

 

Section 6.09.         Trustee May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for the
payment of the compensation, and reasonable expenses, disbursements and advances
of the Trustee, its agents and counsel, be for the ratable benefit of the
Holders in respect of which such judgment has been recovered.

 

Section 6.10.         Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable to have the claims of the Trustee and
the Holders allowed in any judicial proceedings relative to the Company, its
creditors or its property and, unless prohibited by law or applicable
regulations, will be entitled to collect, receive and distribute any money or
other property payable or deliverable on any such claims, and any custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee, and, in the event that the Trustee consents to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the compensation and reasonable expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 11.06. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 11.06 out of
the estate in any such proceeding, will be denied for any reason, payment of the
same will be secured by a lien on, and is paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding, whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained will be deemed to authorize the Trustee to authorize or consent to, or
to accept or to adopt on behalf of any Holder, any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
Holder, or to authorize the Trustee to vote in respect of the claim of any
Holder in any such proceeding.

 

Section 6.11.         Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

 

 45 

 



 

Section 6.12.          Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 6.13.         Delay or Omission Not a Waiver.

 

No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article 6 or by law to the Trustee or to
the Holders may be exercised from time to time and as often as may be deemed
expedient by the Trustee (subject to the limitations contained in this
Indenture) or by the Holders, as the case may be.

 

Section 6.14.         Priorities.

 

 If the Trustee collects any money or property pursuant to this Article 6, it
will pay out the money or property in the following order:

 

FIRST: to the Trustee, its agents and attorneys for amounts due under
Section 11.06, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

 

SECOND: to the Holders, for any amounts due and unpaid on the principal of,
premium on, accrued and unpaid interest on, the Fundamental Change Purchase
Price for and any cash due upon conversion of, any Note, without preference or
priority of any kind, according to such amounts due and payable on all of the
Notes; and

 

THIRD: the balance, if any, to the Company or to such other party as a court of
competent jurisdiction directs.

 

The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section 6.14. If the Trustee so fixes a record date and
a payment date, at least 15 calendar days prior to such record date, the Trustee
will deliver to each Holder (at the Company's cost and expense) a written
notice, which notice will state such record date, such payment date and the
amount of such payment.

 

Section 6.15.         Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder, by such Holder’s
acceptance of a Note, shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party
litigant; provided, however, that the provisions of this Section 6.15 shall not
apply to (i) any suit instituted by the Trustee, (ii) any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
principal amount of the Notes then Outstanding, (iii) any suit instituted by any
Holder for the enforcement of the payment of the principal (including the
Fundamental Change Purchase Price) of, or any interest on, any Note on or after
the applicable due date expressed or provided for in this Indenture, (iv) any
suit for the enforcement of the right to convert any Note or to receive the
Settlement Amounts due upon conversion of any Note in accordance with the
provisions of Article 4, or (v) any suit for the enforcement of the right of a
beneficial owner to exchange its beneficial interest in a Global Note for a
Physical Note if an Event of Default has occurred and is continuing in
accordance with Section 2.11.

 

 46 

 



 

Section 6.16.         Waiver of Stay, Extension and Usury Laws.

 

The Company covenants that, to the extent that it may lawfully do so, it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company, to the extent that it may
lawfully do so, hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will
instead suffer and permit the execution of every such power as though no such
law has been enacted.

 

Section 6.17.         Notices from the Trustee.

 

If a Default occurs and is continuing and is known to the Trustee, the Trustee
must send notice of such Default to each Holder within 90 days after such Event
of Default has occurred. Except in the case of a Default in the payment of the
principal of, premium, if any, or interest on any Note or of a Default in the
payment or delivery of the Settlement Amounts due upon conversion of any Note,
the Trustee may withhold notice if and so long as the Trustee in good faith
determines that withholding notice is in the interests of the Holders.

 

Article 7
SATISFACTION AND DISCHARGE

 

Section 7.01.         Discharge of Liability on Notes.

 

When (a) the Company shall deliver to the Registrar for cancellation all Notes
theretofore authenticated (other than any Notes that have been destroyed, lost
or stolen and in lieu of or in substitution for which other Notes shall have
been authenticated and delivered) and not theretofore canceled, or (b) all the
Notes not theretofore canceled or delivered to the Trustee for cancellation
shall have become due and payable (whether on the Maturity Date, on any
Fundamental Change Purchase Date, upon conversion or otherwise) and the Company
shall deposit with the Trustee, in trust, or deliver to the Holders, as
applicable, an amount of cash (and, to the extent applicable, deliver to the
Holders a number of shares of Common Stock to satisfy the Company’s obligations
with respect to outstanding conversions), sufficient to pay all amounts due on
all of such Notes (other than any Notes that shall have been mutilated,
destroyed, lost or stolen and in lieu of or in substitution for which other
Notes shall have been authenticated and delivered) not theretofore canceled or
delivered to the Trustee for cancellation, including principal and interest due,
accompanied, except in the event the Notes are due and payable solely in cash at
the Maturity Date or upon an earlier Fundamental Change Purchase Date, by a
verification report as to the sufficiency of the deposited amount from an
independent certified accountant or other financial professional reasonably
satisfactory to the Trustee, and the Company shall have paid or caused to be
paid all other sums payable hereunder by the Company, then this Indenture shall
cease to be of further effect (except as to (i) rights hereunder of Holders to
receive all amounts owing upon the Notes and the other rights, duties and
obligations of Holders, as beneficiaries hereof with respect to the amounts, if
any, so deposited with the Trustee and (ii) the rights, obligations, indemnities
and immunities of the Trustee hereunder and the obligations of the Company in
respect thereof), and the Trustee, on written demand of the Company accompanied
by an Officer’s Certificate and an Opinion of Counsel and at the cost and
expense of the Company, shall execute instruments acknowledging satisfaction and
discharge of this Indenture. Notwithstanding the foregoing, the Company hereby
agrees to reimburse the Trustee for any costs or expenses thereafter incurred by
the Trustee, including the reasonable fees and expenses of its counsel, and to
compensate the Trustee for any services thereafter rendered by the Trustee in
connection with this Indenture or the Notes.

 

Section 7.02.         Deposited Monies to Be Held in Trust by Trustee.

 

Subject to Section 7.04, all monies deposited with the Trustee pursuant to
Section 7.01 shall be held in trust for the sole benefit of the Holders of the
Notes, and such monies and shall be applied by the Trustee to the payment,
either directly or through any Paying Agent (including the Company if acting as
its own Paying Agent), to the Holders of the particular Notes for the payment of
all sums or amounts due and to become due thereon for principal and interest, if
any.

 

 47 

 



 

Section 7.03.         Paying Agent to Repay Monies Held.

 

Upon the satisfaction and discharge of this Indenture, all excess monies then
held by any Paying Agent (if other than the Trustee) shall, upon written request
of the Company, be repaid to it or paid to the Trustee, and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

Section 7.04.         Return of Unclaimed Monies.

 

Subject to the requirements of applicable law, any monies deposited with or paid
to the Trustee for payment of the principal of or interest, if any, on the Notes
and not applied but remaining unclaimed by the Holders of the Notes for two
(2) years after the date upon which the principal of or interest, if any, on
such Notes, as the case may be, shall have become due and payable, shall be
repaid to the Company by the Trustee on written demand, and all liability of the
Trustee shall thereupon cease with respect to such monies; and the Holders shall
thereafter look only to the Company for any payment that such Holder may be
entitled to collect unless an applicable abandoned property law designates
another person.

  

Section 7.05.         Reinstatement.

 

If the Trustee or the Paying Agent is unable to apply any monies in accordance
with Section 7.02 by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Company’s obligations under this Indenture and the Notes shall
be revived and reinstated as though no deposit had occurred pursuant to
Section 7.01 until such time as the Trustee or the Paying Agent is permitted to
apply all such amounts in accordance with Section 7.02; provided, however, that
if the Company makes any payment of interest on, principal of or delivery in
respect of any Note following the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the monies held by the Trustee or Paying Agent.

 

Article 8
SUPPLEMENTAL INDENTURES

 

 

Section 8.01.         Supplemental Indentures Without Consent of Holders.

 

Without the consent of any Holder, the Company (when authorized by a Board
Resolution) and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:

 

(a)           to cure any ambiguity, omission, defect or inconsistency in this
Indenture or the Notes;

 

(b)           to evidence the succession by a Successor Company and to provide
for the assumption by a Successor Company of the Company’s obligations under
this Indenture;

 

(c)           to add guarantees with respect to the Notes;

 

(d)          to secure the Notes;

 

(e)           to add to the Company’s covenants such further covenants,
restrictions or conditions for the benefit of the Holders or surrender any right
or power conferred upon the Company by this Indenture;

 

(f)            to make any change that does not adversely affect the rights of
any Holder; or

 

(g)           upon the occurrence of an event described in Section 4.07(a),
solely (i) to provide that such Notes are convertible into Reference Property,
subject to the provisions in Sections 4.03 and 4.07, and (ii) to effect the
related changes to the terms of such Notes under Section 4.07.

 

 48 

 



 

Section 8.02.         Supplemental Indentures With Consent of Holders.

 

With the consent of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Notes (including, without limitation,
consents obtained in connection with a purchase of, or tender or exchange offer
for, Notes) and by Act of said Holders delivered to the Company and the Trustee,
the Company, and the Trustee may amend the Notes or enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders under this Indenture, and
the Holder of a majority in aggregate principal amount of the Outstanding Notes
may waive the Company’s compliance with any provision herein without notice to
the other Holders; provided, however, that no such amendment, supplement or
waiver shall, without the consent of the Holder of each Outstanding Note
affected thereby:

 

(a)           change the stated Maturity Date of the principal of or any
interest on the Notes;

 

(b)          reduce the principal amount of or interest on the Notes;

 

(c)           reduce the amount of principal payable upon acceleration of the
Maturity Date of any Note;

 

(d)          change the place or currency of payment of principal of or interest
on any Note;

 

(e)           impair the right of any Holder to receive payment of principal of
and interest on its Notes on or after the due dates therefor or to institute
suit for the enforcement of any payment on, or with respect to, such Holder’s
Notes;

 

(f)           modify the provisions with respect to the purchase rights of
Holders as described in Section 3.01 in a manner adverse to Holders or the
provisions with respect to redemption rights of the Company as described under
Article 10;

 

(g)          modify the ranking provisions of this Indenture;

 

(h)          make any change that impairs or adversely affects the right of
Holders to convert their Notes; or

 

(i)           make any change to the provisions of this Article 8 which require
each Holder’s consent or in the waiver provisions in Section 6.04 of this
Indenture except to increase the percentage required for modification, amendment
or waiver or to provide for consent of each affected Holder of Outstanding
Notes.

   

It shall not be necessary for any Act or consent of Holders under this
Section 8.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act or consent shall approve the
substance thereof.

 

Section 8.03.         Notice of Amendment or Supplement.

 

After an amendment or supplement under this Article 8 becomes effective, the
Company shall provide to the Holders a written notice briefly describing such
amendment or supplement. However, the failure to give such notice to all the
Holders, or any defect in the notice, shall not impair or affect the validity of
the amendment or supplement.

 

Section 8.04.         Trustee to Sign Amendments, Etc.

 

The Trustee shall sign any amendment or supplement authorized pursuant to this
Article 8 if the amendment or supplement does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. If it does, the Trustee may,
but need not, sign it. In signing or refusing to sign such amendment or
supplement, the Trustee shall receive, and shall be fully protected in
conclusively relying upon, an Officer’s Certificate and an Opinion of Counsel
provided at the expense of the Company providing that such amendment or
supplement is authorized or permitted by this Indenture and such amendment or
supplement is a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

 49 

 



 

Article 9
SUCCESSOR COMPANY

 

Company May Consolidate, Etc. on Certain Terms.

 

Subject to the provisions of Section 9.03, the Company shall not consolidate
with, enter into a binding share exchange with, or merge with or into, another
Person or sell, assign, convey, transfer, lease or otherwise dispose of its
properties and assets substantially as an entirety to another Person, unless:

 

(a)           the resulting, surviving transferee or successor Person (the
“Successor Company”), if not the Company, is a corporation organized and
existing under the laws of the U.S., any state of the U.S. or the District of
Columbia and the Successor Company expressly assumes, by supplemental indenture,
executed and delivered to the Trustee, in form satisfactory to the Trustee, all
of the obligations of the Company under the Notes and this Indenture;

 

(b)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing under this Indenture with
respect to the Notes;

 

(c)          all other conditions specified in this Article 9 are met.

 

Upon any such consolidation, merger, binding share exchange, sale, assignment,
conveyance, transfer, lease or other disposition to another Person, the
Successor Company (if not the Company) shall succeed to, and may exercise every
right and power of the Company under this Indenture.

 

Section 9.01.         Successor Corporation to Be Substituted.

 

In case of any such consolidation, merger, binding share exchange, sale,
assignment, conveyance, transfer, lease or other disposition to another Person
and upon the assumption by the Successor Company (if other than the Company), by
supplemental indenture, executed and delivered to the Trustee and satisfactory
in form to the Trustee, of the due and punctual payment of the principal of and
premium (including any Fundamental Change Purchase Price), if any, and accrued
and unpaid interest, if any, on all of the Notes, the due and punctual payment
or delivery of any Settlement Amount due upon conversion of the Notes and the
due and punctual performance of all of the covenants and conditions of this
Indenture to be performed by the Company under this Indenture, such Successor
Company shall succeed to and be substituted for, and may exercise every right
and power of, the Company under this Indenture, with the same effect as if it
had been named herein as the party of the first part; provided, however, that in
the case of a sale, assignment, conveyance, transfer, lease or other disposition
to one or more of its Subsidiaries of all or substantially all of the properties
and assets of the Company, the Notes will remain convertible based on the
Settlement Amount, in accordance with Section 4.03, but subject to adjustment
(if any) in accordance with Section 4.06. Such Successor Company thereupon may
cause to be signed, and may issue either in its own name or in the name of the
Company any or all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee; and, upon the
order of such Successor Company instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Notes that previously shall have been signed and delivered by the
Officers of the Company to the Trustee for authentication, and any Notes that
such Successor Company thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Notes so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Notes theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Notes had been issued at the date of the execution hereof. In the event
of such consolidation, merger, binding share exchange, sale, assignment,
conveyance, transfer or other disposition to another Person (but not in the case
of a lease), the Person named as the “Company” in the first paragraph of this
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article 9 may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture.

 

 50 

 



 

In case of any such consolidation, merger, binding share exchange, sale,
assignment, conveyance, transfer, lease or other disposition to another Person,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

  

Section 9.02.         Officer’s Certificate and Opinion of Counsel to Be Given
to Trustee.

 

In the case of any such consolidation, merger, binding share exchange, sale,
assignment, conveyance, transfer, lease or other disposition pursuant to Section
9.01, the Trustee shall receive an Officer’s Certificate and an Opinion of
Counsel stating that any such consolidation, merger, binding share exchange,
sale, assignment, conveyance, transfer, lease or other disposition and any such
assumption and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture, complies with the provisions of this
Indenture and an Opinion of Counsel stating that any such supplemental indenture
is the valid, binding and enforceable obligation of the Successor Company.

 

Article 10
NO REDEMPTION

 

Section 10.01.        No Redemption.

 

The Company shall not be permitted to redeem the Notes prior to May 1, 2023, and
no sinking fund is provided for the Notes.

 

Article 11
THE TRUSTEE

 

Section 11.01.       Duties and Responsibilities of Trustee.

 

(a)           The Trustee, prior to the occurrence of an Event of Default and
after the curing of all Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture and no implied covenants or obligations shall be read into this
Indenture against the Trustee. In case an Event of Default has occurred (which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this Indenture and use the same degree of care in its
exercise as a prudent person would use in the conduct of his or her own affairs.

 

(b)          Prior to the occurrence of an Event of Default and after the curing
or waiving of all Events of Default which may have occurred:

  

(i)          the duties and obligations of the Trustee shall be determined
solely by the express provisions of this Indenture and applicable law, and the
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Indenture and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(ii)         in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee and conforming to the requirements of this Indenture; but, in the
case of any such certificates or opinions which by any provisions hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of any mathematical calculations or other facts stated therein).

 

(c)          No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct, except that:

 

 51 

 



 

(i)          this subsection (c) does not limit the effect of this Section
11.01;

 

(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer or Officers of the Trustee, unless the
Trustee was negligent in ascertaining the pertinent facts; and

 

(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the written direction
of the Holders of not less than a majority in principal amount of the Notes at
the time Outstanding determined as provided in Section 1.03 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee under
this Indenture;

 

(d)          Whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section 11.01.

 

(e)          The Trustee shall not be liable in respect of any payment (as to
the correctness or calculation of amount, entitlement to receive or any other
matters relating to payment) or notice effected by the Company or any Paying
Agent or any records maintained by any co-Registrar with respect to the Notes.

 

(f)           If any party fails to deliver a notice relating to an event the
fact of which, pursuant to this Indenture, requires notice to be sent to the
Trustee, the Trustee may conclusively rely on its failure to receive such notice
as reason to act as if no such event occurred.

  

(g)          None of the provisions contained in this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers if there is reasonable ground for believing that the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

Section 11.02.       Rights of the Trustee.

 

(a)          The Trustee may conclusively rely and shall be protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, note, coupon or other paper or
document (whether in its original or facsimile form) believed by it in good
faith to be genuine and to have been signed or presented by the proper party or
parties.

 

(b)          Any request, direction, order or demand of the Company mentioned
herein shall be sufficiently evidenced by an Officer’s Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a Board
Resolution.

 

(c)          The Trustee may consult with counsel of its own selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in accordance with such advice or Opinion of Counsel.

 

(d)          The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture
(including upon the occurrence and during the continuance of an Event of
Default), unless such Holders shall have offered to the Trustee indemnity or
security satisfactory to the Trustee against any loss, expenses and liabilities
which may be incurred therein or thereby.

 

(e)          The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney (at the reasonable expense of
the Company and shall incur no liability of any kind by reason of such inquiry
or investigation).

 

 52 

 



 

(f)          The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed by it with due care
hereunder.

  

(g)          The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture.

 

(h)          In no event shall the Trustee be responsible or liable for special,
indirect, consequential or punitive loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(i)           The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by a Responsible Officer of the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Notes and the
Indenture.

 

(j)           The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Agent, custodian and other Person employed to act hereunder.

 

(k)           The Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.

 

(l)            The Trustee may request that the Company deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture.

 

Section 11.03.       Trustee’s Disclaimer.

 

The recitals contained herein and in the Notes (except in the Trustee’s
certificate of authentication) shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for the correctness of the same. The
Trustee makes no representations as to the validity or sufficiency of this
Indenture or of the Notes. The Trustee shall not be accountable for the use or
application by the Company of any Notes or the proceeds of any Notes
authenticated and delivered by the Trustee under this Indenture and the Trustee
shall not be responsible for any statement of the Company in this Indenture or
in any document issued in connection with the sale of the Notes.

 

Section 11.04.       Trustee or Agents May Own Notes.

 

The Trustee or any Agent, in its individual or any other capacity, may become
the owner or pledgee of Notes with the same rights it would have if it were not
Trustee or Agent.

 

Section 11.05.       Monies to be Held in Trust.

 

Subject to the provisions of Section 7.02, all monies and properties received by
the Trustee shall, until used or applied as herein provided, be held in trust
for the purposes for which they were received. Money held by the Trustee in
trust hereunder need not be segregated from other funds except to the extent
required by law. The Trustee shall be under no liability for interest on or the
investment of any money received by it hereunder except as may be agreed in
writing from time to time by the Company and the Trustee.

 

 53 

 



 

Section 11.06.       Compensation and Expenses of Trustee.

 

The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, such compensation for all services rendered by
it hereunder in any capacity (which shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust) as mutually
agreed to from time to time in writing between the Company and the Trustee, and
the Company will pay or reimburse the Trustee upon its request for all
reasonable expenses, disbursements and advances reasonably incurred or made by
the Trustee in accordance with any of the provisions of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its own gross negligence or willful
misconduct, as determined by a final order of a court of competent jurisdiction.

 

The Company also covenants to indemnify each of the Trustee and the Agents (and
their respective officers, directors and employees), in any capacity under this
Indenture and their respective agents for, and to hold each of them harmless
from and against, any and all loss, liability, claim, damage, cost or expense
incurred without gross negligence or willful misconduct, as determined by a
final order of a court of competent jurisdiction on its own part and arising out
of or in connection with the acceptance or administration of this trust and the
performance of its duties and/or the exercise of its rights hereunder or in any
other capacity hereunder, including the costs and expenses of defending itself
against any claim (whether asserted by the Company, a Holder or any other
Person) of liability in the premises. The Trustee shall notify the Company
promptly of any claim for which it may seek indemnity. Failure by the Trustee to
so notify the Company shall not relieve the Company of its obligations
hereunder. The Company shall defend the claim and the Trustee shall cooperate in
the defense. The Trustee may have separate counsel and the Company shall pay the
reasonable fees and expenses of such counsel. The Company need not pay for any
settlement made without its consent.

 

The obligations of the Company under this Section 11.06 to compensate or
indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a lien prior to that of the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the benefit of the Holders of particular Notes. The
obligation of the Company under this Section 11.06 shall survive the payment of
the Notes, the satisfaction and discharge of this Indenture and/or the
resignation or removal of the Trustee.

 

When the Trustee, any Agent, and any of their respective agents incur expenses
or render services after an Event of Default specified in Section 6.01(i) and
6.01(j) with respect to the Company occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
bankruptcy, insolvency or similar laws.

 

Section 11.07.       Officer’s Certificate as Evidence.

 

Subject to Section 11.01, whenever in the administration of the provisions of
this Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or omitting any action hereunder, such
matter (unless other evidence in respect thereof be herein specifically
prescribed) may, in the absence of bad faith on the part of the Trustee, be
deemed to be conclusively proved and established by an Officer’s Certificate
delivered to the Trustee.

 

Section 11.08.       Conflicting Interests of Trustee.

 

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, this Indenture.

 

Section 11.09.       Eligibility of Trustee.

 

There shall at all times be a Trustee hereunder which shall be a Person that is
eligible pursuant to the Trust Indenture Act to act as such and has a combined
capital and surplus of at least $50,000,000 (or if such Person is a member of a
bank holding company system, its bank holding company shall have a combined
capital and surplus of at least $50,000,000). If such Person publishes reports
of condition at least annually, pursuant to law or to the requirements of any
supervising or examining authority, then for the purposes of this Section 11.09
the combined capital and surplus of such Person shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 11.09, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.

 

 54 

 



 

Section 11.10.      Resignation or Removal of Trustee.

 

(a)          The Trustee may at any time resign by giving written notice of such
resignation to the Company and to the Holders of Notes. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment thirty (30) days after such notice of
resignation is given to the Company and the Holders, the resigning Trustee may,
upon ten (10) Business Days’ notice to the Company and the Holders, appoint a
successor identified in such notice or may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor
trustee, or, if any Holder who has been a bona fide Holder of a Note or Notes
for at least six (6) months may, subject to the provisions of Section 6.15, on
behalf of himself and all others similarly situated, petition any such court for
the appointment of a successor trustee. Such court may thereupon, after such
notice, if any, as it may deem proper and prescribe, appoint a successor
trustee.

  

(b)          In case at any time any of the following shall occur:

 

(i)          the Trustee shall fail to comply with Section 11.08 after written
request therefor by the Company or by any Holder who has been a bona fide Holder
of a Note or Notes for at least six (6) months; or

 

(ii)         the Trustee shall cease to be eligible in accordance with the
provisions of Section 11.09 and shall fail to resign after written request
therefor by the Company or by any such Holder; or

 

(iii)        the Trustee shall become incapable of acting, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be appointed, or any public officer shall take charge or control of the Trustee
or of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;

 

then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 6.15, any Holder who has been a bona fide Holder of a Note
or Notes for at least six (6) months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee; provided, however,
that if no successor Trustee shall have been appointed and have accepted
appointment thirty (30) days after either the Company or the Holders has removed
the Trustee, the Trustee so removed may petition at the Company’s expense any
court of competent jurisdiction for an appointment of a successor trustee. Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribe, remove the Trustee and appoint a successor trustee.

 

(c)          The Holders of a majority in aggregate principal amount of the
Notes at the time Outstanding may at any time remove the Trustee and nominate a
successor trustee which shall be deemed appointed as successor trustee unless,
within ten (10) days after notice to the Company of such nomination, the Company
objects thereto, in which case the Trustee so removed or any Holder, or if such
Trustee so removed or any Holder fails to act, the Company, upon the terms and
conditions and otherwise as in Section 11.10(a) provided, may petition any court
of competent jurisdiction for an appointment of a successor trustee.

 

 55 

 



 

(d)          Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 11.10 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 11.11.

  

Section 11.11.       Acceptance by Successor Trustee.

 

Any successor trustee appointed as provided in Section 11.10 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor hereunder,
with like effect as if originally named as trustee herein; but, nevertheless, on
the written request of the Company or of the successor trustee, the trustee
ceasing to act shall, upon payment of any amount then due it pursuant to the
provisions of Section 11.06, execute and deliver an instrument transferring to
such successor trustee all the rights and powers of the trustee so ceasing to
act. Upon request of any such successor trustee, the Company shall execute any
and all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers. Any trustee
ceasing to act shall, nevertheless, retain a lien upon all property and funds
held or collected by such trustee as such, except for funds held in trust for
the benefit of Holders of particular Notes, to secure any amounts then due it
pursuant to the provisions of Section 11.06.

 

No successor trustee shall accept appointment as provided in this Section 11.11
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 11.08 and be eligible under the
provisions of Section 11.09.

 

Upon acceptance of appointment by a successor trustee as provided in this
Section 11.11, the Company (or the former trustee, at the written direction of
the Company) shall give or cause to be given notice of the succession of such
trustee hereunder to the Holders of Notes in accordance with Section 12.08(c).
If the Company fails to give such notice within ten (10) days after acceptance
of appointment by the successor trustee, the successor trustee shall cause such
notice to be given at the expense of the Company.

 

Section 11.12.       Succession by Merger, Etc.

 

Any corporation into which the Trustee may be merged or exchanged or with which
it may be consolidated, or any corporation resulting from any merger, exchange
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee (including any trust created by this Indenture), shall be the successor
to the Trustee hereunder without the execution or filing of any paper or any
further act on the part of any of the parties hereto, provided that in the case
of any corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, such corporation shall be qualified under the
provisions of Section 11.08 and eligible under the provisions of Section 11.09.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided, however, that the right to adopt the
certificate of authentication of any predecessor Trustee or authenticate Notes
in the name of any predecessor Trustee shall apply only to its successor or
successors by merger, exchange or consolidation.

 

Section 11.13.       Preferential Collection of Claims.

 

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Notes), the Trustee shall be subject to the provisions of
the Trust Indenture Act regarding the collection of the claims against the
Company (or any such other obligor).

 

 56 

 



 

Section 11.14.       Trustee’s Application for Instructions from the Company.

 

Any application by the Trustee for written instructions from the Company (other
than with regard to any action proposed to be taken or omitted to be taken by
the Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three (3) Business Days after the date any officer of the Company actually
receives such application, unless any such officer shall have consented in
writing to any earlier date) unless prior to taking any such action (or the
effective date in the case of an omission), the Trustee shall have received
written instructions in response to such application specifying the action to be
taken or omitted.

 

Article 12
MISCELLANEOUS

 

Section 12.01.       Effect on Successors and Assigns.

 

All agreements of the Company, the Trustee, the Registrar, the Paying Agent and
the Conversion Agent in this Indenture and the Notes will bind their respective
successors.

 

Section 12.02.       Governing Law.

 

This Indenture and the Notes, and any claim, controversy or dispute arising
under or related to this Indenture or the Notes, will be governed by, and
construed in accordance with, the laws of the State of New York, (without regard
to the conflicts of laws provisions thereof other than Section 5-1401 of the
General Obligations Law).

 

Section 12.03.       No Security Interest Created.

 

Nothing in this Indenture or in the Notes, expressed or implied, shall be
construed to constitute a security interest under the Uniform Commercial Code or
similar legislation, as now or hereafter enacted and in effect, in any
jurisdiction.

 

Section 12.04.       Trust Indenture Act.

 

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Indenture, the latter provision shall control. If any provision of this
Indenture modifies or excludes any provision of the Trust Indenture Act that may
be so modified or excluded, the latter provision shall be deemed to apply to
this Indenture as so modified or to be excluded, as the case may be.

  

Section 12.05.       Benefits of Indenture.

 

Nothing in this Indenture or in the Notes, expressed or implied, will give to
any Person, other than the parties hereto, any Agent or their successors
hereunder or the Holders of the Notes, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

 

 57 

 



 

Section 12.06.       Calculations.

 

Neither the Trustee nor any Agent shall be responsible for making any
calculation with respect to any matter under this Indenture or the Notes. Except
as otherwise expressly provided in this Indenture, the Company and its
designated agents shall be responsible for making all calculations called for
under this Indenture and the Notes. These calculations include, but are not
limited to, determinations of any Fundamental Change Purchase Price, the Closing
Sale Prices of the Common Stock, accrued interest payable on the Notes, and
Additional Interest payable on the Notes, the Conversion Rate, the Settlement
Amount and the amount of Additional Interest that may be payable by Company from
time to time. The Company shall make all these calculations in good faith and,
absent manifest error, its calculations will be final and binding on Holders.
The Company shall provide a schedule of its calculations to each of the Trustee
and the Conversion Agent, and each of the Trustee and the Conversion Agent and
all other agents appointed by the Company herein are entitled to rely
conclusively upon the accuracy of the Company’s calculations without independent
verification. The Trustee shall forward the Company’s calculations to any
Holders upon the written request of that Holder.

 

Whenever the Company is required to calculate or make adjustments to the
Conversion Rate, the Company will do so to the 1/10,000th of a share of Common
Stock, rounding any additional decimal places up or down in a commercially
reasonable manner.

 

Section 12.07.       Execution in Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument. The exchange of copies of this Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Indenture as to the parties hereto and may be
used in lieu of the original Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

Section 12.08.       Notices.

 

(a)          Except as otherwise provided herein, any request, demand,
authorization, direction, notice, consent, election, waiver or Act of Holders or
other document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with, the Company or the Trustee shall be in writing and
delivered in person or mailed by first class mail, postage prepaid, overnight
courier or transmitted by facsimile transmission or electronic transmission in
PDF format as follows:

 

(i)          if to the Trustee by any Holder or by the Company, at its Corporate
Trust Office;

 

(ii)         if to the Company by the Trustee or by any Holder, at the address
of its principal office at Teligent, Inc., 105 Lincoln Avenue, P.O. Box 687,
Buena, NJ 08310, Attention: Jason Grenfell-Gardner, with a copy to Mintz, Levin,
Cohn, Ferris, Glovsky, and Popeo, P.C., 666 Third Avenue, New York, NY 100017,
Attention: Joel I. Papernik, Esq.

 

(b)          The Company or the Trustee, by notice given to the other in the
manner provided in this Section 12.08, may designate additional or different
addresses for subsequent notices or communications.

 

(c)           Notices to Holders will be sent to the address of each Holder as
it appears in the Register. Notices will be deemed to have been given on the
date of mailing or electronic transmission to such Holder. Whenever a notice is
required to be given by the Company, such notice may be given by the Trustee on
the Company’s behalf. With respect to Global Notes, notice shall be sufficiently
given if given to the Depositary for the Notes (or its designee), pursuant to
customary procedures of such Depositary (and the Company will make any notices
the Company is required to give to Holders available on the Company’s website).

 

(d)          Whenever the Company is required to deliver notice to the Holders,
the Company will, by the date it is required to deliver such notice to the
Holders, deliver a copy of such notice to the Trustee and the Agents. Notices to
the Trustee shall be deemed given upon actual receipt thereof.

 

 58 

 



 

(e)           In respect of this Indenture, the Trustee, in each of its
capacities, including without limitation as the Trustee, Registrar, Paying Agent
and Conversion Agent, shall not have any duty or obligation to verify or confirm
that the Person sending instructions, directions, reports, notices or other
communications or information by electronic transmission is, in fact, a Person
authorized to give such instructions, directions, reports, notices or other
communications or information on behalf of the party purporting to send such
electronic transmission; and the Trustee shall not have any liability for
losses, liabilities, costs or expenses incurred or sustained by any party as a
result of such reliance upon or compliance with such instructions, directions,
reports, notices or other communications or information. Each other party agrees
to assume all risks arising out of the use of electronic methods to submit
instructions, directions, reports, notices or other communications or
information to the Trustee, including, without limitation the risk of the
Trustee acting on unauthorized instructions, notices, reports or other
communications or information, and the risk of interception and misuse by third
parties.

  

Section 12.09.       No Recourse Against Others.

 

No director, officer, employee, incorporator or stockholder of the Company shall
have any liability for any obligations of the Company under the Notes, the
Indenture or any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder, by accepting a Note, waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

 

Section 12.10.       Tax Withholding.

 

Nothing herein shall preclude any tax withholding required by law or regulation.
Each Holder agrees, and each beneficial owner of an interest in a Note by its
acquisition of such interest is deemed to agree, that if the Company or other
applicable withholding agent pays withholding taxes or backup withholding on
behalf of the Holder or beneficial owner as a result of an adjustment to the
Conversion Rate, the Company or other applicable withholding agent may, at its
option, set off such payments against payments of cash and shares of Common
Stock on the Note (or, in certain circumstances, against any payments on the
Common Stock).

 

Section 12.11.       Waiver of Jury Trial.

 

EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.12.       U.S.A. Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.

 

Section 12.13.       Force Majeure.

 

In no event shall the Trustee or any Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, disasters, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

 59 

 



 

Section 12.14.       Submission to Jurisdiction.

 

(a)           The Company hereby irrevocably consents to jurisdiction of the
courts of the State of New York and the courts of the United States of America
located in the City of New York and the County of New York, over any suit,
action or proceeding with respect to this Indenture or the Notes or the
transactions contemplated hereby. The Company waives any objection that it may
have to the venue of any suit, action or proceeding with respect to this
Indenture or the Notes or the transactions contemplated hereby in the courts of
the State of New York or the courts of the United States of America, in each
case, located in the City of New York and County of New York, or that such suit,
action or proceeding brought in the courts of the State of New York or the
United States of America, in each case, located in the City of New York and
County of New York was brought in an inconvenient court and agrees not to plead
or claim the same. The Company hereby irrevocably appoints Corporation Service
Company, 1180 Avenue of the Americas, Suite 210, New York, NY 10036, as its
authorized agent in the State of New York upon which process may be served in
any such suit or proceedings, and agrees that service of process upon such agent
shall be deemed in every respect effective service of process upon the Company
in any such suit or proceeding. The Company further agrees to take any and all
action as may be necessary to maintain such designation and appointment of such
agent in full force and effect for the term of this Indenture. Nothing in this
Indenture shall in any way be deemed to limit the ability to serve any such
writs, process or summonses in any other manner permitted by applicable law.

 

[Remainder of the page intentionally left blank]

 

 60 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

  Teligent, Inc.       By: /s/ Damian Finio   Name: Damian Finio   Title: Chief
Financial Officer         Wilmington Trust, National Association, as Trustee    
  By: /s/ Michael H. Wass   Name: Michael H. Wass   Title: Vice President

 

 61 

 

 

SCHEDULE A

 

 

The following table sets forth the number of Additional Shares by which the
Conversion Rate shall be increased pursuant to Section 4.06 based on the
hypothetical Stock Prices and the dates set forth below.

 

   Stock Price 

Effective

Date

  $3.56   $4.00   $4.45   $5.00   $7.50   $10.00   $12.50   $15.00   $17.50  
$20.00  May 1, 2018   56.1797    56.1797    50.3146    40.9970    19.9787  
 11.3345    6.6600    3.7610    1.8263    0.5165  May 1, 2019   56.1797  
 56.1797    46.1831    36.8460    17.0773    9.5295    5.5928    3.1833  
 1.5800    0.4968  May 1, 2020   56.1797    53.2338    41.6865    32.1670  
 13.7713    7.5020    4.4064    2.5540    1.2971    0.4463  May 1, 2021 
 56.1797    49.1538    36.3461    26.4410    9.8260    5.1700    3.0572  
 1.8040    0.9503    0.3468  May 1, 2022   56.1797    44.8363    29.4820  
 18.8250    5.0727    2.5970    1.5816    0.9647    0.5334    0.1998  May 1,
2023   56.1797    44.0075    0.0000    0.0000    0.0000    0.0000    0.0000  
 0.0000    0.0000    0.0000 

 

 62 

 

 

EXHIBIT A

 

[FORM OF FACE OF NOTE]

 

[For Global Notes, include the following legend (the “Global Notes Legend”):]

 

THIS SECURITY IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.
THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A SECURITY
REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

 63 

 

 



Teligent, Inc.

4.75% Convertible Senior Notes due 2023

 

No.:     [          ]

 

  CUSIP: 87960W AA2

 

Principal

  Amount $ [          ]

 

[For Global Notes, include the following: as revised by the Schedule of
Increases and Decreases in the Global Note attached hereto]

 

Teligent, Inc., a Delaware corporation (the “Company”), promises to pay to
[          ] [include “Cede & Co.” for Global Note] or registered assigns, the
principal amount of [add principal amount in words] $[          ] [For Global
Notes, include the following: as revised by the Schedule of Increases and
Decreases in the Global Note attached hereto,] on May 1, 2023 (the “Maturity
Date”).

 

Interest Payment Dates: May 1 and November 1.

 

Regular Record Dates: April 15 and October 15.

 

Additional provisions of this Security are set forth on the other side of this
Note.

  

 64 

 

 

IN WITNESS WHEREOF, Teligent, Inc. has caused this instrument to be signed
manually or by facsimile by one of its duly authorized Officers.

 

  Teligent, Inc.       By:     Name:   Title:

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated:

 

  Wilmington Trust, National Association, as trustee       By:     Name: Michael
H. Wass   Title: Authorized Signatory

  

 65 

 

 

[FORM OF REVERSE OF NOTE]

 

Teligent, Inc.

4.75% Convertible Senior Notes due 2023

 

This Note is one of a duly authorized issue of securities of the Company (herein
called the “Notes”), issued under the Indenture dated as of May 1, 2018 by and
between the Company and Wilmington Trust, National Association, herein called
the “Trustee,” and reference is hereby made to the Indenture for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Company, the Trustee and the Holders of the Notes and of the terms upon
which the Notes are, and are to be, authenticated and delivered.

 

This Note does not benefit from a sinking fund. This Note is not subject to
redemption prior to May 1, 2023.

 

As provided in and subject to the provisions of the Indenture, upon the
occurrence of a Fundamental Change, the Holder of this Note will have the right,
at such Holder’s option, to require the Company to purchase this Note, or any
portion of this Note such that the principal amount of this Note that is not
purchased equals $1,000 or an integral multiple of $1,000, on the Fundamental
Change Purchase Date at a price equal to the Fundamental Change Purchase Price
for such Fundamental Change Purchase Date.

 

As provided in and subject to the provisions of the Indenture, the Holder hereof
has the right, prior to the Close of Business on the Business Day immediately
preceding the Maturity Date, to convert this Note or a portion of this Note such
that the principal amount of this Note converted equals $1,000 or an integral
multiple of $1,000, into cash, a number of shares of Common Stock or a
combination thereof determined in accordance with Article 4 of the Indenture and
subject to adjustment as set forth therein.

 

As provided in and subject to the provisions of the Indenture, the Company will
make all payments in respect of the Fundamental Change Purchase Price for and
the principal amount of, this Note to the Holder that surrenders this Note to
the Paying Agent to collect such payments in respect of this Note. The Company
will pay cash amounts in money of the U.S. that at the time of payment is legal
tender for payment of public and private debts.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes to be effected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of a majority in principal amount of the Notes at the time Outstanding.
The Indenture also contains provisions permitting the Holders of specified
percentages in principal amount of the Notes at the time Outstanding, on behalf
of the Holders of all Notes, to waive compliance by the Company with certain
provisions of the Indenture and certain past Defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Note shall
be conclusive and binding upon such Holder and upon all future Holders of this
Note and of any Note issued upon the registration of transfer hereof or in
exchange herefor or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Note.

  

As provided in and subject to the provisions of the Indenture, the Holder of
this Note shall not have the right to institute any proceeding with respect to
the Indenture, or for the appointment of a receiver or trustee, or for any other
remedy thereunder, unless such Holder shall have previously given the Trustee
written notice of a continuing Event of Default with respect to the Note, the
Holders of not less than 25% in principal amount of the Notes at the time
Outstanding shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default as Trustee and offered the
Trustee indemnity reasonably satisfactory to the Trustee, and the Trustee shall
have failed to institute any such proceeding, for 60 days after receipt of such
notice, request and offer of indemnity, and shall not have received from the
Holders of a majority in principal amount of Notes at the time Outstanding a
direction inconsistent with such request. The foregoing shall not apply to any
suit instituted by the Holder of this Note for the enforcement of any payment of
the principal hereof, premium, if any, or interest hereon, the Fundamental
Change Purchase Price with respect to and the amount of cash, the number of
shares of Common Stock or the combination thereof, as the case may be, due upon
conversion of this Note or after the respective due dates expressed in the
Indenture.

 

 66 

 



 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal of
(including the Fundamental Change Purchase Price, if applicable), premium,
interest on and the amount of cash, a number of shares of Common Stock or a
combination of cash and shares of Common Stock, if any, as the case may be, due
upon conversion of, this Note at the time, place and rate, and in the coin and
currency, herein prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Register, upon surrender
of this Note for registration of transfer to the Trustee, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar duly executed by, the Holder hereof or its attorney
duly authorized in writing, and thereupon a new Note of this series and of like
tenor for the same aggregate principal amount will be issued to the designated
transferee.

 

The Notes are issuable only in registered form without coupons in minimum
denominations of $1,000 and integral multiples of $1,000 in excess thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
the Notes are exchangeable for a like aggregate principal amount of Notes and of
like tenor of a different authorized denomination, as requested by the Holder
surrendering the same.

 

Subject to the rights of the Holders as of the Regular Record Date to receive
interest on the related Interest Payment Date, prior to due presentment of this
Note for registration of transfer, the Company, the Trustee, the Agents and any
of their respective agents may treat the Person in whose name the Note is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and neither the Company, the Trustee, the Agents nor any agents shall
be affected by notice to the contrary.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

Upon the issuance of any new Note, the Company may require payment by the Holder
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including fees and expenses
of the Trustee) connected therewith.

 

All defined terms used in this Note that are defined in the Indenture shall have
the meanings assigned to them in the Indenture. If any provision of this Note
limits, qualifies or conflicts with a provision of the Indenture, such provision
of the Indenture shall control.

 

 67 

 

 

ATTACHMENT 1

 

[FORM OF NOTICE OF CONVERSION]

 

To:     Teligent, Inc.

 

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note, or a portion hereof (which is such that the principal amount
of the portion of this Note that will not be converted equals $1,000 or an
integral multiple of $1,000 in excess thereof) below designated, into cash, a
number of shares of Common Stock or a combination thereof in accordance with the
terms of the Indenture referred to in this Note, and directs that any cash
payable and any shares of Common Stock issuable and deliverable upon conversion,
together with any Notes representing any unconverted principal amount hereof, be
paid and/or issued and/or delivered, as the case may be, to the registered
Holder hereof unless a different name is indicated below.

 

Subject to certain exceptions set forth in the Indenture, if this notice is
being delivered on a date after the Close of Business on a Regular Record Date
and prior to the Open of Business on the Interest Payment Date corresponding to
such Regular Record Date, this notice must be accompanied by payment of an
amount equal to the interest payable on such Interest Payment Date on the
principal amount of this Note to be converted. If any shares of Common Stock are
to be issued in the name of a Person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect to such issuance and transfer
as set forth in the Indenture.

 

Principal amount to be converted (if less than all):

 

$     

 

Dated:      

 

  Signature(s)   (Sign exactly as your name appears on the other side of this
Note)       Signature Guarantee   (Signature(s) must be guaranteed by an
institution which is a member of one of the following recognized signature
Guarantee Programs:   (i) The Notes Transfer Agent Medallion Program (STAMP);
(ii) The New York Stock Exchange Medallion Program (MNSP); (iii) another
guarantee program acceptable to the Trustee.)

 

Fill in if a check is to be issued, or shares of Common Stock or Notes are to be
registered, otherwise than to or in the name of the registered Holder.

  

(Name)

  

(Address)

 

Please print name and address
(including zip code)

  

(Social Security or other Taxpayer
Identifying Number)

 

 68 

 



 

Dated:      

 

  Signature(s)   (Sign exactly as such Person’s name appears above)      
Signature Guarantee   (Signature(s) must be guaranteed by an institution which
is a member of one of the following recognized signature Guarantee Programs:  
(i) The Notes Transfer Agent Medallion Program (STAMP); (ii) The New York Stock
Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion Program
(SEMP) or (iv) another guarantee program acceptable to the Trustee.)

 

 69 

 

 

 ATTACHMENT 2

 

[FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE]

 

To:     Teligent, Inc.

 

The undersigned registered owner of this Note hereby acknowledges receipt of a
Fundamental Change Company Notice from Teligent, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and specifying
the Fundamental Change Purchase Date and requests and instructs the Company to
pay to the registered holder hereof in accordance with the applicable provisions
of the Indenture referred to in this Note (i) the entire principal amount of
this Note, or the portion thereof (that is such that the portion not to be
purchased has a principal amount equal to $1,000 or an integral multiple of
$1,000 in excess thereof) below designated, and (ii) if such Fundamental Change
Purchase Date does not occur during the period after a Regular Record Date and
on or prior to the Interest Payment Date corresponding to such Regular Record
Date, accrued and unpaid interest, if any, thereon to, but excluding, such
Fundamental Change Purchase Date.

 

Principal amount to be purchased (if less than all):

 

$     

 

Certificate number (if Notes are in certificated form)

 

Dated:      

 

  Signature(s)   (Sign exactly as your name appears on the other side of this
Note)       Social Security or Other Taxpayer Identification Number

 

 70 

 

 

ATTACHMENT 3

 

[Insert for Global Note]

 

SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL NOTE
Initial Principal Amount of Global Note: $0

 

Date   Amount of Increase
in Principal
Amount of Global
Note   Amount of
Decrease in
Principal Amount
of Global Note   Principal Amount
of Global Note
After Increase or
Decrease   Notation by
Registrar, Note
Custodian or
authorized
signatory of
Trustee                                                                        

 

 71 

